Exhibit 10.4
EXECUTION COPY
INTERCREDITOR AGREEMENT
between
BANK OF AMERICA, N.A.,
as ABL Agent,
and
JPMORGAN CHASE BANK, N.A.,
as Term Agent
Dated as of June 17, 2011

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page No.  
 
       
ARTICLE 1 DEFINITIONS
    2  
Section 1.1 UCC Definitions
    2  
Section 1.2 Other Definitions
    3  
Section 1.3 Rules of Construction
    17  
 
       
ARTICLE 2 LIEN PRIORITY
    18  
Section 2.1 Priority of Liens
    18  
Section 2.2 Waiver of Right to Contest Liens
    20  
Section 2.3 Remedies Standstill
    20  
Section 2.4 Exercise of Rights
    22  
Section 2.5 No New Liens
    24  
Section 2.6 Waiver of Marshalling
    25  
 
       
ARTICLE 3 ACTIONS OF THE PARTIES
    25  
Section 3.1 Certain Actions Permitted
    25  
Section 3.2 Agent for Perfection
    26  
Section 3.3 Sharing of Information and Access
    27  
Section 3.4 Insurance
    27  
Section 3.5 No Additional Rights For the Credit Parties Hereunder
    27  
Section 3.6 Inspection and Access Rights
    28  
Section 3.7 Tracing of and Priorities in Proceeds
    30  
Section 3.8 Purchase Right
    31  
Section 3.9 Payments Over
    34  
 
       
ARTICLE 4 APPLICATION OF PROCEEDS
    34  
Section 4.1 Application of Proceeds
    34  
Section 4.2 Specific Performance
    36  
 
       
ARTICLE 5 INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS
    37  
Section 5.1 Notice of Acceptance and Other Waivers
    37  
Section 5.2 Modifications to ABL Documents, Term Documents and ABL Canadian
Documents
    38  
Section 5.3 Reinstatement and Continuation of Agreement
    41  
 
       
ARTICLE 6 INSOLVENCY PROCEEDINGS
    42  
Section 6.1 DIP Financing
    42  
Section 6.2 Relief From Stay
    43  
Section 6.3 No Contest; Adequate Protection
    43  
Section 6.4 Asset Sales
    45  
Section 6.5 Separate Grants of Security and Separate Classification
    45  
Section 6.6 Enforceability
    46  
Section 6.7 ABL Obligations Unconditional
    46  
Section 6.8 Term Obligations Unconditional
    47  

 

i



--------------------------------------------------------------------------------



 



              Page No.  
 
       
ARTICLE 7 MISCELLANEOUS
    47  
Section 7.1 Rights of Subrogation
    47  
Section 7.2 Further Assurances
    48  
Section 7.3 Representations
    48  
Section 7.4 Amendments
    48  
Section 7.5 Addresses for Notices
    49  
Section 7.6 No Waiver; Remedies
    49  
Section 7.7 Continuing Agreement, Transfer of Secured Obligations
    49  
Section 7.8 GOVERNING LAW; ENTIRE AGREEMENT
    50  
Section 7.9 Counterparts
    50  
Section 7.10 No Third Party Beneficiaries
    50  
Section 7.11 Headings
    50  
Section 7.12 Severability
    50  
Section 7.13 Attorneys’ Fees
    51  
Section 7.14 VENUE; JURY TRIAL WAIVER
    51  
Section 7.15 Intercreditor Agreement
    52  
Section 7.16 No Warranties or Liability
    52  
Section 7.17 Conflicts
    52  
Section 7.18 Costs and Expenses
    52  
Section 7.19 Information Concerning Financial Condition of the Credit Parties
    53  

 

ii



--------------------------------------------------------------------------------



 



INTERCREDITOR AGREEMENT
THIS INTERCREDITOR AGREEMENT (as amended, supplemented, restated, amended and
restated or otherwise modified from time to time pursuant to the terms hereof,
this “Agreement”) is entered into as of June 17, 2011 between BANK OF AMERICA,
N.A. (“Bank of America”), in its capacities as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “ABL Agent”) for (i) the financial institutions, lenders and issuers party
from time to time to the ABL Credit Agreement referred to below (such financial
institutions, lenders and issuers together with their respective successors,
assigns and transferees, including any letter of credit issuers under the ABL
Credit Agreement, the “ABL Lenders”), (ii) any ABL Cash Management Affiliates
(as defined below) and (iii) any ABL Hedging Affiliates (as defined below) (such
ABL Cash Management Affiliates and ABL Hedging Affiliates, together with the ABL
Agent and the ABL Lenders and any other secured parties under any ABL Credit
Agreement or any other ABL Document (as defined below), the “ABL Secured
Parties”), and JPMORGAN CHASE BANK, N.A., in its capacities as administrative
agent and collateral agent (together with its successors and assigns in such
capacities, the “Term Agent”) for (i) the financial institutions, lenders and
investors party from time to time to the Term Credit Agreement referred to below
(such financial institutions, lenders and investors, together with their
respective successors, assigns and transferees, the “Term Lenders”), (ii) any
Term Cash Management Affiliates (as defined below) and (iii) any Term Hedging
Affiliates (as defined below) (such Term Cash Management Affiliates and Term
Hedging Affiliates, together with the Term Agent and the Term Lenders and any
other secured parties under any Term Credit Agreement or any other Term Document
(as defined below), the “Term Secured Parties”).
RECITALS
A. Pursuant to that certain Credit Agreement dated as of August 26, 2008 among
Warnaco Inc., a Delaware corporation (“Warnaco” or the “ABL US Borrower”), The
Warnaco Group, Inc., a Delaware corporation (“Holdings”), the ABL Lenders, the
ABL Agent and certain other Persons (as defined below) (as such agreement may be
amended, supplemented, restated, amended and restated, extended, renewed,
replaced, refinanced and/or otherwise modified from time to time, the “ABL
Credit Agreement”), the ABL Lenders have agreed to make certain loans and other
financial accommodations to or for the benefit of the ABL US Borrower.
B. Pursuant to that certain Guaranty dated as of August 26, 2008 (as the same
may be amended, amended and restated, supplemented, restated, replaced and/or
otherwise modified from time to time, the “ABL US Credit Agreement Guaranty”) by
the ABL Guarantors (as hereinafter defined) in favor of certain of the ABL
Secured Parties, the ABL Guarantors have agreed to guarantee the payment of
certain of the ABL US Borrower’s obligations under the ABL Documents.
C. Pursuant to that certain U.S. Loan Party Canadian Facility Guaranty dated as
of August 26, 2008 (as the same may be amended, amended and restated,
supplemented, restated, replaced and/or otherwise modified from time to time,
the “ABL Canadian Credit Agreement Guaranty”) by the ABL Guarantors and the ABL
US Borrower in favor of certain lenders, issuers and other Persons, the ABL
Guarantors and the ABL US Borrower have agreed to guarantee the payment of
certain of the ABL Canadian Secured Obligations (as defined below).

 

 



--------------------------------------------------------------------------------



 



D. As a condition to the effectiveness of the ABL Credit Agreement and to secure
the obligations of the ABL US Borrower and the ABL Guarantors (the ABL US
Borrower, the ABL Guarantors and each other direct or indirect subsidiary or
parent of the ABL US Borrower or any of their affiliates that is now or
hereafter becomes a party to any ABL Document, collectively, the “ABL Credit
Parties”) under and in connection with the ABL Documents, the ABL Credit Parties
have granted to the ABL Agent (for the benefit of the ABL Secured Parties) Liens
(as hereinafter defined) on the Collateral (as hereinafter defined).
E. Pursuant to that certain Credit Agreement dated as of the date hereof among
Warnaco, certain subsidiaries of Warnaco (together with Warnaco, the “Term
Borrowers”), Holdings, the Term Lenders and the Term Agent (as such agreement
may be amended, supplemented, restated, amended and restated, extended, renewed,
replaced, refinanced and/or otherwise modified from time to time, the “Term
Credit Agreement”), the Term Lenders have agreed to make a term loan to the Term
Borrowers.
F. Pursuant to that certain Guaranty dated as of the date hereof (as the same
may be amended, amended and restated, supplemented, restated, replaced and/or
otherwise modified from time to time, the “Term Guaranty”) by the Term
Guarantors (as hereinafter defined) in favor of certain of the Term Secured
Parties, the Term Guarantors have agreed to guarantee the payment of certain of
the Term Borrowers’ obligations under the Term Documents (as hereinafter
defined).
G. As a condition to the effectiveness of the Term Credit Agreement and to
secure the obligations of the Term Borrowers and the Term Guarantors (the Term
Borrowers, the Term Guarantors and each other direct or indirect subsidiary or
parent of any of the Term Borrowers or any of its affiliates that is now or
hereafter becomes a party to any Term Document, collectively, the “Term Credit
Parties”) under and in connection with the Term Documents, the Term Credit
Parties have granted to the Term Agent (for the benefit of the Term Secured
Parties) Liens on the Collateral.
H. Each of the ABL Agent (on behalf of the ABL Secured Parties) and the Term
Agent (on behalf of the Term Secured Parties) and, by their acknowledgment
hereof, the ABL Credit Parties and the Term Credit Parties, desire to agree to
the relative priority of Liens on the Collateral and certain other rights,
priorities and interests as provided herein.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:
ARTICLE 1
DEFINITIONS
Section 1.1 UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Account, Chattel Paper,
Commercial Tort Claim, Commodity Account, Commodity Contract, Deposit Account,
Document, Electronic Chattel Paper, Equipment, Financial Asset, Fixtures,
General Intangible, Instrument, Inventory, Investment Property, Letter-of-Credit
Right, Money, Payment Intangible, Promissory Note, Records, Security, Securities
Account, Security Entitlement, Supporting Obligation and Tangible Chattel Paper.

 

2



--------------------------------------------------------------------------------



 



Section 1.2 Other Definitions. Subject to Section 1.1, as used in this
Agreement, the following terms shall have the meanings set forth below:
“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor or successors thereto as well as
any Person designated as the “Agent”, “Administrative Agent”, “Collateral
Agent”, or similar term under any ABL Credit Agreement.
“ABL Canadian Credit Agreement” shall mean that certain Credit Agreement dated
as of August 26, 2008 among Warnaco of Canada Company, Holdings, the lenders and
letter of credit issuers party thereto from time to time, Bank of America, as
administrative agent and as collateral agent, and certain other Persons, as such
agreement may be amended, supplemented, amended and restated, extended, renewed,
replaced, refinanced and/or otherwise modified from time to time and shall
include any one or more other agreements, indentures or facilities extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of the ABL Canadian Secured Obligations, whether by the same
or any other agent, trustee, lender, group of lenders, creditor or group of
creditors and whether or not increasing the amount of any Indebtedness that may
be incurred thereunder.
“ABL Canadian Credit Agreement Guaranty” shall have the meaning assigned to that
term in the recitals to this Agreement and shall also include any other guaranty
made by an ABL Guarantor or the ABL US Borrower guaranteeing the payment of any
ABL Canadian Secured Obligations.
“ABL Canadian Secured Obligations” shall mean the Secured Obligations (as
defined in the ABL Canadian Credit Agreement).
“ABL Cash Management Affiliate” shall mean any ABL Cash Management Bank that is
owed ABL Cash Management Obligations by an ABL Credit Party and which ABL Cash
Management Obligations are secured by one or more ABL Collateral Documents,
together with their respective successors, assigns and transferees (even if such
ABL Cash Management Bank ceases to be an Agent (as defined in the ABL Credit
Agreement), an ABL Lender or an Affiliate of an Agent (as defined in the ABL
Credit Agreement) or of an ABL Lender under the ABL Credit Agreement for any
reason).
“ABL Cash Management Bank” shall mean any Person that is or was an Agent (as
defined in the ABL Credit Agreement) or an ABL Lender or an Affiliate of an
Agent (as defined in the ABL Credit Agreement) or of an ABL Lender.
“ABL Cash Management Obligations” shall mean obligations owed by the ABL US
Borrower or any other ABL Credit Party to any ABL Cash Management Bank in
respect of or in connection with any Cash Management Services. The term “ABL
Cash Management Obligations” shall include “Cash Management Obligations”
constituting “Secured Obligations” (as such terms are defined in the ABL Credit
Agreement).

 

3



--------------------------------------------------------------------------------



 



“ABL Collateral Documents” shall mean all “Collateral Documents” or similar term
as defined in any ABL Credit Agreement, and all other security agreements,
mortgages, deeds of trust, account control agreements, customs brokers
agreements, collateral access agreements, and other collateral documents
executed and delivered in connection with any ABL Credit Agreement, in each case
as the same may be amended, amended and restated, supplemented, restated,
replaced or otherwise modified from time to time.
“ABL Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and shall include any one or more other agreements,
indentures or facilities extending the maturity of, consolidating,
restructuring, refunding, replacing or refinancing all or any portion of the ABL
Obligations, whether by the same or any other agent, trustee, lender, group of
lenders, creditor or group of creditors and whether or not increasing the amount
of any Indebtedness that may be incurred thereunder.
“ABL Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.
“ABL Deposit and Securities Accounts” shall mean all Deposit Accounts,
Securities Accounts, collection accounts and lockbox accounts (and all related
lockboxes) of the Credit Parties (other than the Term Loan Priority Accounts).
“ABL Documents” shall mean any ABL Credit Agreement, any ABL Canadian Credit
Agreement Guaranty, any ABL US Credit Agreement Guaranty, any ABL Collateral
Document, all agreements regarding Cash Management Services between the ABL US
Borrower or any other ABL Credit Party and any ABL Cash Management Affiliate,
any ABL Hedging Agreement between any ABL Credit Party and any ABL Hedging
Affiliate, any other ancillary agreement as to which any ABL Secured Party is a
party or a beneficiary and all other agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any ABL Credit Party
or any of its respective Subsidiaries or Affiliates, and delivered to the ABL
Agent or any other ABL Secured Party, in connection with any of the foregoing or
any ABL Credit Agreement, in each case as the same may be amended, amended and
restated, supplemented, restated or otherwise modified from time to time.
“ABL Guarantors” shall mean the collective reference to (i) Holdings and each
Domestic Subsidiary (as defined in the ABL Credit Agreement) of Holdings (other
than the ABL US Borrower) and (ii) any other Person (other than, in the case of
any ABL Canadian Credit Agreement Guaranty, a Canadian Subsidiary of Holdings)
who becomes a guarantor under any ABL Canadian Credit Agreement Guaranty or any
ABL US Credit Agreement Guaranty. The term “ABL Guarantors” shall include all
“Guarantors” as defined in the ABL Credit Agreement.
“ABL Hedge Bank” shall mean any Person that is or was an Agent (as defined in
the ABL Credit Agreement) or an ABL Lender or an Affiliate of an Agent (as
defined in the ABL Credit Agreement) or of an ABL Lender.
“ABL Hedging Affiliate” shall mean any ABL Hedge Bank that has entered into an
ABL Hedging Agreement with an ABL Credit Party with the obligations of such ABL
Credit Party thereunder being secured by one or more ABL Collateral Documents,
together with their respective successors, assigns and transferees (even if such
ABL Hedge Bank ceases to be an Agent (as defined in the ABL Credit Agreement),
an ABL Lender or an Affiliate of an Agent (as defined in the ABL Credit
Agreement) or of an ABL Lender under the ABL Credit Agreement for any reason).

 

4



--------------------------------------------------------------------------------



 



“ABL Hedging Agreement” shall mean any “Hedging Contract” as defined in the ABL
Credit Agreement.
“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” or an “Issuer”
or similar term under any ABL Credit Agreement.
“ABL Obligations” shall mean any and all obligations of every nature of each ABL
Credit Party from time to time owed to the ABL Secured Parties, or any of them,
under, in connection with, or evidenced or secured by any ABL Document,
including, without limitation, all “Obligations”, “Secured Obligations” or
similar term as defined in any ABL Credit Agreement and whether for principal,
interest, reimbursement of amounts drawn under letters of credit, payments for
early termination of ABL Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of any ABL
Document (including interest, fees, expenses and indemnifications which, but for
the filing of a petition in bankruptcy with respect to such ABL Credit Party,
would have become due or accrued on any ABL Obligation, whether or not a claim
is allowed against such ABL Credit Party for such interest, fees, expenses and
indemnifications in the related bankruptcy proceeding), as amended, restated,
amended and restated, modified, renewed, refunded, replaced or refinanced in
whole or in part from time to time.
“ABL Priority Collateral” shall mean all Collateral consisting of the following
(including for the avoidance of doubt, any such assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws), would be ABL Priority Collateral):
(1) all Accounts, other than Accounts which constitute identifiable proceeds of
Term Priority Collateral;
(2) cash, Money and cash equivalents (other than identifiable proceeds of Term
Priority Collateral);
(3) all (x) Deposit Accounts (other than Term Loan Priority Accounts), lockbox
accounts and lockboxes (including in any event all Cash Collateral Accounts and
Special Cash Collateral Accounts, as such terms are defined in the ABL Credit
Agreement) and Money and all cash, checks, other negotiable instruments, funds
and other evidences of payments held therein (including funds on account of
intercompany indebtedness between or among the Credit Parties or their
Affiliates to the extent owing in respect of ABL Priority Collateral), (y)
Securities Accounts (other than Term Loan Priority Accounts), Security
Entitlements and Securities credited to such a Securities Account (other than
Equity Interests) and (z) Commodity Accounts (other than Term Loan Priority
Accounts) and Commodity Contracts credited thereto, and, in each case, all cash,
Money, cash equivalents, checks and other property held therein or credited
thereto (other than Equity Interests); provided, however, that to the extent
that identifiable proceeds of Term Priority Collateral are deposited in any such
Deposit Accounts or Securities Accounts, after the giving in accordance with
Section 7.5 of a Term Cash Proceeds Notice to the ABL Agent with respect to such
identifiable proceeds, such identifiable proceeds shall be treated as Term
Priority Collateral;

 

5



--------------------------------------------------------------------------------



 



(4) all Inventory;
(5) to the extent relating to, evidencing or governing any of the items referred
to in the preceding clauses (1) through (4) constituting ABL Priority
Collateral, all Documents, General Intangibles (including all rights under
contracts but excluding any Intellectual Property), Instruments (including
Promissory Notes), Chattel Paper (including Tangible Chattel Paper and
Electronic Chattel Paper) and Commercial Tort Claims; provided that to the
extent any of the foregoing also relates to Term Priority Collateral, only that
portion related to the items referred to in the preceding clauses (1) through
(4) shall be included in the ABL Priority Collateral;
(6) to the extent relating to any of the items referred to in the preceding
clauses (1) through (5) constituting ABL Priority Collateral, all Supporting
Obligations and Letter-of-Credit Rights; provided that to the extent any of the
foregoing also relates to Term Priority Collateral only that portion related to
the items referred to in the preceding clauses (1) through (5) shall be included
in the ABL Priority Collateral;
(7) all books and Records relating to the items referred to in the preceding
clauses (1) through (6) constituting ABL Priority Collateral (including all
books, databases, customer lists, engineer drawings, and Records, whether
tangible or electronic, which contain any information relating to any of the
items referred to in the preceding clauses (1) through (6) constituting ABL
Priority Collateral but, in each case, excluding any Intellectual Property); and
(8) all collateral security and guarantees with respect to any of the foregoing
and all cash, Money, cash equivalents, insurance proceeds, Instruments,
Securities and Financial Assets received as proceeds of any of the foregoing and
any other proceeds of any of the foregoing (such proceeds, “ABL Priority
Proceeds”).
“ABL Recovery” shall have the meaning set forth in Section 5.3(a).
“ABL Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.
“ABL US Borrower” shall have the meaning assigned to that term in the recitals
to this Agreement.
“ABL US Credit Agreement Guaranty” shall have the meaning assigned to that term
in the recitals to this Agreement and shall also include any other guaranty made
by an ABL Guarantor guaranteeing the payment of any ABL Obligations.

 

6



--------------------------------------------------------------------------------



 



“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Agent(s)” shall mean individually the ABL Agent or the Term Agent and
collectively shall mean both the ABL Agent and the Term Agent.
“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.
“Asset Sale Proceeds Pledged Account” shall mean an account held at, and subject
to the dominion and control of, the Term Agent in which the proceeds from any
disposition of Term Priority Collateral is held pending reinvestment pursuant to
the Term Credit Agreement. For clarity, the amounts on deposit in such Asset
Sale Proceeds Pledged Account shall constitute Collateral.
“Bank of America” shall have the meaning assigned to that term in the
introduction to this Agreement.
“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.
“Borrowers” shall mean the ABL US Borrower and the Term Borrowers.
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed (or are in fact closed).
“Capitalized Leases” shall mean all leases that have been or are required to be,
in accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
“Cash Management Services” shall mean any agreement or arrangement to provide
cash management services, including automated clearinghouse transfers,
controlled disbursement accounts, treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.
“Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to any ABL Agent or any Term Agent under any of the ABL Collateral
Documents or the Term Collateral Documents, together with all rents, issues,
profits, products and Proceeds thereof.
“Control” shall have the meaning specified in the definition of “Affiliate”.

 

7



--------------------------------------------------------------------------------



 



“Control Collateral” shall mean any Collateral consisting of any Certificated
Security (as defined in Section 8-102 of the Uniform Commercial Code),
Investment Property, Deposit Account, Instruments and any other Collateral as to
which a Lien may be perfected through possession or control by the secured
party, or any agent therefor.
“Copyright Licenses” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Credit Party or that such Credit Party otherwise has the
right to license, or granting any right to any Credit Party under any Copyright
now or hereafter owned by any third party, and all rights of such Credit Party
under any such agreement.
“Copyrights” shall mean all of the following now owned or hereafter acquired by
or assigned to any Credit Party: (a) all copyright rights in any work subject to
the copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, whether registered or unregistered and
whether published or unpublished, (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office, and all:
(i) rights and privileges arising under applicable law with respect to such
Credit Party’s use of such copyrights, (ii) reissues, renewals and extensions
thereof and amendments thereto, (iii) income, fees, royalties, damages, claims
and payments now or hereafter due and/or payable with respect thereto, including
damages and payments for past, present or future infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present or future infringements thereof.
“Credit Documents” shall mean the ABL Documents and the Term Documents.
“Credit Parties” shall mean the ABL Credit Parties and the Term Credit Parties.
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“DIP Financing” shall have the meaning set forth in Section 6.1(a).
“Discharge of ABL Obligations” shall mean (a) the payment in full in cash of all
outstanding ABL Obligations excluding contingent indemnity obligations with
respect to then unasserted claims but including (i) with respect to amounts
available to be drawn under outstanding letters of credit issued under any ABL
Credit Agreement (or indemnities or other undertakings issued pursuant thereto
in respect of outstanding letters of credit), the cancellation of such letters
of credit or the delivery or provision of cash collateral or backstop letters of
credit in respect thereof in compliance with the terms of any ABL Credit
Agreement (including in any event in compliance with the terms of
Section 10.7(b)(i) of the ABL Credit Agreement in order to permit the release by
the ABL Agent of its Liens in the Collateral) (which shall not exceed an amount
equal to 105% of the aggregate undrawn amount of such letters of credit) and
(ii) with respect to ABL Hedging Agreements and ABL Cash Management Obligations
(or indemnities or other

 

8



--------------------------------------------------------------------------------



 



undertakings issued pursuant thereto in respect of outstanding ABL Hedging
Agreements and ABL Cash Management Obligations) the termination thereof and
payment in full in cash of all ABL Obligations (other than contingent indemnity
obligations with respect to then unasserted claims) with respect thereto or the
delivery or provision of cash collateral in respect thereof in compliance with
the terms of any ABL Credit Agreement or other ABL Document, (b) the termination
of all commitments to extend credit under any of the ABL Documents, (c) the
payment in full in cash of all outstanding obligations the payment of which is
guaranteed under any ABL Canadian Credit Agreement Guaranty and of all
outstanding ABL Canadian Secured Obligations excluding contingent indemnity
obligations with respect to then unasserted claims but including (i) with
respect to amounts available to be drawn under outstanding letters of credit
issued under the ABL Canadian Credit Agreement (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of
credit), the cancellation of such letters of credit or the delivery or provision
of cash collateral or backstop letters of credit in respect thereof in
compliance with the terms of any ABL Credit Agreement (including in any event in
compliance with the terms of Section 10.7(b)(i) of the ABL Credit Agreement in
order to permit the release by the ABL Agent of its Liens in the Collateral)
(which shall not exceed an amount equal to 105% of the aggregate undrawn amount
of such letters of credit) and (ii) with respect to Hedging Contracts (as
defined in the ABL Canadian Credit Agreement) and Cash Management Services, in
each instance, the obligations under or in connection with which constitute ABL
Canadian Secured Obligations (or indemnities or other undertakings issued
pursuant thereto in respect thereof), the termination thereof and payment in
full in cash of all ABL Canadian Secured Obligations (other than contingent
indemnity obligations with respect to then unasserted claims) with respect
thereto or the delivery or provision of cash collateral in respect thereof in
compliance with the terms of any ABL Credit Agreement or other ABL Document, and
(d) the termination of all commitments to extend credit under the ABL Canadian
Credit Agreement.
“Discharge of Term Obligations” shall mean (i) the payment in full in cash of
all outstanding Term Obligations (other than contingent indemnity obligations
with respect to then unasserted claims) and (ii) with respect to Term Hedging
Agreements with any Term Hedging Affiliate and Term Cash Management Obligations
(or indemnities or other undertakings issued pursuant thereto in respect of
outstanding Term Hedging Agreements and Term Cash Management Obligations) the
termination thereof and payment in full in cash of all Term Obligations (other
than contingent indemnity obligations with respect to then unasserted claims)
with respect thereto or the delivery or provision of cash collateral in respect
thereof in compliance with the terms of any Term Credit Agreement.
“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Credit Party now or hereafter has any right, title or
interest.
“Enforcement Notice” shall mean a written notice delivered by either the ABL
Agent or the Term Agent to the other announcing that an Enforcement Period has
commenced.
“Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agent or the Term Agent of an Enforcement Notice from the other
and continuing until the earliest of (a) in the case of an Enforcement Period
commenced by the Term Agent, the Discharge of Term Obligations, (b) in the case
of an Enforcement Period commenced by the ABL Agent, the Discharge of ABL
Obligations, or (c) when the ABL Agent or the Term Agent (as applicable)
terminates, or agrees in writing to terminate, the Enforcement Period.

 

9



--------------------------------------------------------------------------------



 



“Equity Interest” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
“Event of Default” shall mean an “Event of Default” or similar term under and as
defined in any ABL Credit Agreement or any Term Credit Agreement, as applicable.
“Exercise of Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition, any of the following:
(a) the taking by any Secured Party of any action to enforce or realize upon any
Lien in any Collateral, including the institution of any foreclosure proceedings
or the noticing of any public or private sale pursuant to Article 9 of the
Uniform Commercial Code or other applicable law;
(b) the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien in any Collateral under any of the Credit
Documents, under applicable law, in an Insolvency Proceeding or otherwise,
including the election to retain any of the Collateral in satisfaction of a
Lien;
(c) the taking of any action by any Secured Party or the exercise of any right
or remedy by any Secured Party in respect of the collection on, set off against,
marshaling of, injunction respecting or foreclosure on any of the Collateral or
the Proceeds thereof;
(d) the appointment on the application of a Secured Party of a receiver,
receiver and manager or interim receiver of all or part of the Collateral;
(e) the sale, lease, license or other disposition of all or any portion of the
Collateral by private or public sale conducted by any Secured Party or any other
means at the direction of any Secured Party permissible under applicable law;
(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
under other applicable law; or
(g) the exercise by any Secured Party of any voting rights relating to any
Equity Interest included in the Collateral.

 

10



--------------------------------------------------------------------------------



 



For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Any Secured Creditor Remedies or an Exercise of Secured Creditor
Remedies: (i) the filing of a proof of claim in any Insolvency Proceeding or the
seeking of adequate protection in accordance with the provisions of Article VI
hereof, (ii) the exercise of rights by the ABL Agent to direct payment of
proceeds of ABL Priority Collateral (including collections on Accounts) to, or
as instructed by, the ABL Agent or to a Deposit Account, Securities Account or
Commodity Account designated by the ABL Agent, including, without limitation,
the notification of account debtors, depository institutions or any other Person
to deliver proceeds of ABL Priority Collateral to the ABL Agent, and applying
any such payments received by the ABL Agent to any ABL Obligations, (iii) the
consent by the ABL Agent or any other ABL Secured Parties to a store closing
sale, going out of business sale or other disposition by any Credit Party of any
of the ABL Priority Collateral, (iv) the reduction of advance rates or
sub-limits by the ABL Agent and/or any of the ABL Lenders, (v) the imposition of
reserves (including Availability Reserves, Eligibility Reserves and Dilution
Reserves, as defined in the ABL Credit Agreement) by the ABL Agent, (vi) any
changes in eligibility criteria by the ABL Agent and/or any of the ABL Lenders,
or (vii) any other changes to the Borrowing Base, the Available U.S. Credit or
the Available Credit (as such terms are defined in the ABL Credit Agreement) by
the ABL Agent and/or any of the ABL Lenders.
“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time.
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Guarantor” shall mean any of the ABL Guarantors or Term Guarantors.
“Holdings” shall have the meaning assigned to that term in the recitals to this
Agreement.
“Indebtedness” shall mean (i) all obligations of a Person for borrowed money and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (ii) the maximum amount of all letters
of credit, bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person; (iii) obligations of such Person under any ABL Hedging Agreement or Term
Hedging Agreement; (iv) indebtedness secured by a Lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements and mortgage, industrial revenue bond,
industrial development bond and similar financings), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse,
and (v) any guarantees of the foregoing.
“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of a Person’s creditors generally or any substantial portion of a
Person’s creditors; in each case covered by clauses (a) and (b) undertaken under
any Debtor Relief Laws.

 

11



--------------------------------------------------------------------------------



 



“Intellectual Property” shall mean all intellectual and similar property of
every kind and nature now owned, licensed or hereafter acquired by any Credit
Party that is subject to a security interest under any ABL Documents and any
Term Documents, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, Domain Names, trade secrets, confidential or proprietary technical
and business information, know how, show how or other data or information,
software, databases, all other proprietary information and all embodiments or
fixations thereof and related documentation and registrations and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.
“Intellectual Property Collateral” shall mean Collateral consisting of
Intellectual Property.
“Lenders” shall mean, collectively, all of the ABL Lenders and the Term Lenders.
“License” shall mean any Patent License, Trademark License, Copyright License,
or other license or sublicense agreement granting rights under Intellectual
Property to which any Credit Party is a party.
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation, deposit
arrangement, encumbrance, collateral assignment, lien (statutory or other),
charge, or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any Capitalized Lease having substantially the
same economic effect as any of the foregoing); provided that in no event shall
an operating lease in and of itself be deemed a Lien.
“Lien Priority” shall mean with respect to any Lien of the ABL Secured Parties
or the Term Secured Parties in the Collateral, the order of priority of such
Lien as specified in Section 2.1.
“Party” shall mean the ABL Agent or the Term Agent, and “Parties” shall mean
both the ABL Agent and the Term Agent.
“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to develop, commercialize, import, make,
have made, offer for sale, use or sell any invention on which a Patent, now or
hereafter owned by any Credit Party or that any Credit Party otherwise has the
right to license, is in existence, or granting to any Credit Party any such
right with respect to any invention on which a Patent, now or hereafter owned by
any third party, is in existence, and all rights of any Credit Party under any
such agreement.
“Patents” shall mean all of the following now owned or hereafter acquired by any
Credit Party: (a) all letters patent of the United States or the equivalent
thereof in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, and (b) all (i) rights and privileges arising
under applicable law with respect to such Credit Party’s use of any patents,
(ii) inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part thereof
and amendments thereto, (iv) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable in respect of any of the foregoing,
including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.

 

12



--------------------------------------------------------------------------------



 



“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Priority Collateral” shall mean the ABL Priority Collateral or the Term
Priority Collateral, as applicable.
“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
“Purchase Date” shall have the meaning set forth in Section 3.8(a).
“Purchase Notice” shall have the meaning set forth in Section 3.8(a).
“Purchase Option Event” shall have the meaning set forth in Section 3.8(a).
“Purchasing Creditors” shall have the meaning set forth in Section 3.8(a).
“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property.
“Replacement Agent” shall have the meaning set forth in Section 3.8(d).
“Secured Parties” shall mean the ABL Secured Parties and the Term Secured
Parties.
“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.
“Term Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent”, “Administrative Agent”, “Collateral Agent”,
“Trustee”, “Collateral Trustee” or similar term under any Term Credit Agreement.

 

13



--------------------------------------------------------------------------------



 



“Term Borrowers” shall have the meaning assigned to that term in the recitals to
this Agreement.
“Term Cash Management Affiliate” shall mean any Term Cash Management Bank that
is owed Term Cash Management Obligations by a Term Credit Party and which Term
Cash Management Obligations are secured by one or more Term Collateral
Documents, together with their respective successors, assigns and transferees.
“Term Cash Management Bank” shall mean any Person that is a Term Lender or an
Affiliate of a Term Lender at the time it provides any Cash Management Services,
whether or not such Person subsequently ceases to be a Term Lender or an
Affiliate of a Term Lender.
“Term Cash Management Obligations” shall mean obligations owed by any Term
Borrower or any other Term Credit Party to any Term Cash Management Bank in
respect of or in connection with any Cash Management Services.
“Term Cash Proceeds Notice” shall mean a written notice delivered by the Term
Agent to the ABL Agent (a) stating that an Event of Default has occurred and is
continuing under any Term Document and specifying the relevant Event of Default
and (b) stating that certain cash proceeds which may be deposited in an ABL
Deposit and Securities Account constitute Term Priority Collateral, and
reasonably identifying the amount of such proceeds and specifying the origin
thereof.
“Term Collateral Documents” shall mean all “Collateral Documents” or similar
term as defined in any Term Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any Term Credit Agreement, in each case as the same may be
amended, amended and restated, supplemented, restated, replaced or otherwise
modified from time to time.
“Term Credit Agreement” shall have the meaning assigned to that term in the
recitals to this Agreement and shall include any one or more other agreements,
indentures or facilities extending the maturity of, consolidating,
restructuring, refunding, replacing or refinancing all or any portion of the
Term Obligations, whether by the same or any other agent, trustee, lender, group
of lenders, creditor or group of creditors and whether or not increasing the
amount of any Indebtedness that may be incurred thereunder.
“Term Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.
“Term Documents” shall mean any Term Credit Agreement, any Term Guaranty, any
Term Collateral Document, any agreement regarding Cash Management Services
between any Term Borrower or any other Term Credit Party and any Term Cash
Management Affiliate, any Term Hedging Agreements between any Term Credit Party
and any Term Hedging Affiliate, any other ancillary agreement as to which any
Term Secured Party is a party or a beneficiary and all other agreements,
instruments, documents and certificates, now or hereafter executed by or on
behalf of any Term Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to the Term Agent or any other Term Secured Party, in
connection with any of the foregoing or any Term Credit Agreement, in each case
as the same may be amended, amended and restated, supplemented, restated,
replaced or otherwise modified from time to time.

 

14



--------------------------------------------------------------------------------



 



“Term Guarantors” shall mean the collective reference to (i) Holdings and each
Domestic Subsidiary (as defined in the Term Credit Agreement) of Holdings (other
than the Term Borrowers) and (ii) any other Person who becomes a guarantor under
any Term Guaranty. The term “Term Guarantors” shall include all “Guarantors” as
defined in the Term Credit Agreement.
“Term Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement and shall also include any other guaranty made by a Term
Guarantor guaranteeing the payment of any Term Obligations.
“Term Hedge Bank” shall mean any Person that is or was an Agent (as defined in
the Term Credit Agreement) or a Term Lender or an Affiliate of an Agent (as
defined in the Term Credit Agreement) or of a Term Lender.
“Term Hedging Affiliate” shall mean any Term Hedge Bank that has entered into a
Term Hedging Agreement with a Term Credit Party with the obligations of such
Term Credit Party thereunder being secured by one or more Term Collateral
Documents, together with their respective successors, assigns and transferees
(even if such Term Hedge Bank subsequently ceases to be an agent or lender, as
applicable, under the Term Credit Agreement for any reason).
“Term Hedging Agreement” shall mean any “Hedging Contract” as defined in the
Term Credit Agreement.
“Term Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” or similar
term under any Term Credit Agreement.
“Term Loan Priority Accounts” shall mean the Asset Sale Proceeds Pledged Account
and any Deposit Accounts, Securities Accounts or Commodity Accounts, in each
case that are intended to solely contain Term Priority Collateral or
identifiable proceeds of the Term Priority Collateral (it being understood that
any property in any of such Asset Sale Proceeds Pledged Account, Deposit
Accounts, Securities Accounts or Commodity Accounts which is not Term Priority
Collateral or identifiable proceeds of Term Priority Collateral shall not be
Term Priority Collateral solely by virtue of being on deposit in any such Asset
Sale Proceeds Pledged Account, Deposit Account, Securities Account or Commodity
Account).
“Term Obligations” shall mean any and all obligations of every nature of each
Term Credit Party from time to time owed to the Term Secured Parties or any of
them, under, in connection with, or evidenced or secured by any Term Document,
including, without limitation, all “Obligations,” “Secured Obligations” or
similar term as defined in any Term Credit Agreement and whether for principal,
interest, payments for early termination of Term Hedging Agreements, fees,
expenses, indemnification or otherwise, and all other amounts owing or due under
the terms of any Term Document (including interest, fees, expenses and
indemnifications which, but for the filing of a petition in bankruptcy with
respect to such Term Credit Party, would have become due or accrued on any Term
Obligation, whether or not a claim is allowed against such Term Credit Party for
such interest, fees, expenses and indemnifications in the related bankruptcy
proceeding), as amended, restated, amended and restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

 

15



--------------------------------------------------------------------------------



 



“Term Priority Collateral” shall mean all Collateral consisting of the following
(including for the avoidance of doubt, any such assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws) would be Term Priority Collateral):
(1) all Equipment, Fixtures, Real Property, Intellectual Property, intercompany
indebtedness between or among the Credit Parties or their Affiliates, except to
the extent constituting ABL Priority Collateral, and Investment Property (other
than any Investment Property described in any of clauses 3(y), 3(z) and 8 of the
definition of ABL Priority Collateral or otherwise constituting ABL Priority
Collateral);
(2) except to the extent constituting ABL Priority Collateral, all Instruments,
Commercial Tort Claims, Documents and General Intangibles;
(3) Term Loan Priority Accounts; provided, however, that to the extent that
identifiable ABL Priority Collateral or proceeds of ABL Priority Collateral are
deposited in any such Term Loan Priority Accounts, such identifiable ABL
Priority Collateral or proceeds shall be treated as ABL Priority Collateral;
(4) all other Collateral, other than the ABL Priority Collateral (including ABL
Priority Proceeds); and
(5) all collateral security and guarantees with respect to the foregoing Term
Priority Collateral, and all cash, Money, insurance proceeds, Instruments,
Securities and Financial Assets received as proceeds of any of the foregoing
Term Priority Collateral, but, in any event, excluding the ABL Priority
Collateral (including ABL Priority Proceeds) (such proceeds, “Term Priority
Proceeds”).
“Term Recovery” shall have the meaning set forth in Section 5.3(b).
“Term Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.
“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Credit Party or that any Credit Party otherwise has the
right to license, or granting to any Credit Party any right to use any Trademark
now or hereafter owned by any third party, and all rights of any Credit Party
under any such agreement (not including vendor or distribution agreements that
allow incidental use of intellectual property rights in connection with the sale
or distribution of such products or services).

 

16



--------------------------------------------------------------------------------



 



“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Credit Party: (a) all trademarks, service marks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source or business identifiers, designs and general
intangibles of like nature, the goodwill of the business symbolized thereby or
associated therewith, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, (b) any and all rights and privileges arising under applicable
law with respect to such Credit Party’s use of any trademarks, (c) all
extensions and renewals thereof and amendments thereto, (d) all income, fees,
royalties, damages and payments now and hereafter due and/or payable with
respect to any of the foregoing, including damages, claims and payments for
past, present or future infringements thereof, (e) all rights corresponding
thereto throughout the world and (f) all rights to sue for past, present and
future infringements or dilution thereof or other injuries thereto.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided that, if by reason of
mandatory provisions of law, perfection, or the effect of perfection or non
perfection or the priority of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “Uniform Commercial Code”
means the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non perfection or priority or availability of such remedy, as the
case may be.
“Use Period” shall mean the period commencing on the date that the ABL Agent or
an agent acting on its behalf (or an ABL Credit Party acting with the prior
written consent of the ABL Agent) commences the liquidation and sale of the ABL
Priority Collateral in a manner as provided in Section 3.6 (having theretofore
furnished the Term Agent with an Enforcement Notice) and ending 180 days
thereafter. If any stay or other order that prohibits any of the ABL Agent, any
of the other ABL Secured Parties or any ABL Credit Party (with the prior written
consent of the ABL Agent) from commencing or continuing to Exercise Any Secured
Creditor Remedies or from liquidating and selling ABL Priority Collateral has
been entered by a court of competent jurisdiction or any such Person is
otherwise stayed or prohibited under applicable law from taking any such action,
such 180-day period shall be tolled during the pendency of any such stay or
other order or any such other stay or prohibition and the Use Period shall be so
extended.
“Warnaco” shall have the meaning assigned to that term in the recitals to this
Agreement.
Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting and shall
be deemed to be followed by the phrase “without limitation,” and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Article, section, subsection,
clause, schedule and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation.

 

17



--------------------------------------------------------------------------------



 



ARTICLE 2
LIEN PRIORITY
Section 2.1 Priority of Liens.
(a) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the ABL Secured
Parties in respect of all or any portion of the Collateral or of any Liens
granted to the Term Secured Parties in respect of all or any portion of the
Collateral and regardless of how any such Lien was acquired (whether by grant,
statute, operation of law, subrogation or otherwise), (ii) the order or time of
filing or recordation of any document or instrument for perfecting the Liens in
favor of the ABL Agent or the Term Agent (or ABL Secured Parties or Term Secured
Parties) in any Collateral, (iii) any provision of the Uniform Commercial Code,
Debtor Relief Laws or any other applicable law, or of the ABL Documents or the
Term Documents, (iv) whether the ABL Agent or the Term Agent, in each case,
either directly or through agents, holds possession of, or has control over, all
or any part of the Collateral, (v) the date on which the ABL Obligations or the
Term Obligations are advanced or made available to the Credit Parties, (vi) the
fact that any such Liens in favor of the ABL Agent or the ABL Lenders or the
Term Agent or the Term Lenders securing any of the ABL Obligations or Term
Obligations, respectively, are (x) subordinated to any Lien securing any
obligation of any Credit Party other than the Term Obligations or the ABL
Obligations, respectively, or (y) otherwise subordinated, voided, avoided,
invalidated or lapsed, or (vii) any other circumstance of any kind or nature
whatsoever, the ABL Agent, on behalf of itself and the ABL Secured Parties, and
the Term Agent, on behalf of itself and the Term Secured Parties, hereby agree
that:
(1) any Lien in respect of all or any portion of the ABL Priority Collateral now
or hereafter held by or on behalf of the Term Agent or any Term Secured Party
that secures all or any portion of the Term Obligations shall in all respects be
junior and subordinate to all Liens granted to the ABL Agent or any of the ABL
Secured Parties in such ABL Priority Collateral to secure all or any portion of
the ABL Obligations;
(2) any Lien in respect of all or any portion of the ABL Priority Collateral now
or hereafter held by or on behalf of the ABL Agent or any ABL Secured Party that
secures all or any portion of the ABL Obligations shall in all respects be
senior and prior to all Liens granted to the Term Agent or any Term Secured
Party in such ABL Priority Collateral to secure all or any portion of the Term
Obligations;

 

18



--------------------------------------------------------------------------------



 



(3) any Lien in respect of all or any portion of the Term Priority Collateral
now or hereafter held by or on behalf of the ABL Agent or any ABL Secured Party
that secures all or any portion of the ABL Obligations shall in all respects be
junior and subordinate to all Liens granted to the Term Agent or any of the Term
Secured Parties in such Term Priority Collateral to secure all or any portion of
the Term Obligations; and
(4) any Lien in respect of all or any portion of the Term Priority Collateral
now or hereafter held by or on behalf of the Term Agent or any Term Secured
Party that secures all or any portion of the Term Obligations shall in all
respects be senior and prior to all Liens granted to the ABL Agent or any ABL
Secured Party in such Term Priority Collateral to secure all or any portion of
the ABL Obligations.
(b) Notwithstanding any failure by the ABL Agent, any ABL Secured Party, the
Term Agent or any Term Secured Party to perfect its security interests in any of
the Collateral or any avoidance, invalidation, priming or subordination by any
third party or court of competent jurisdiction of the security interests in any
of the Collateral granted to the ABL Agent, any of the ABL Secured Parties, the
Term Agent or any of the Term Secured Parties, the priority and rights as
between the ABL Agent and the ABL Secured Parties, on the one hand, and the Term
Agent and the Term Secured Parties, on the other hand, with respect to the
Collateral shall be as set forth herein.
(c) The Term Agent, for and on behalf of itself and the Term Secured Parties,
acknowledges and agrees that the ABL Agent, for the benefit of itself and the
ABL Secured Parties, has been, or may be, granted Liens upon all of the
Collateral in which the Term Agent has been, or may be, granted Liens and the
Term Agent hereby consents thereto. The ABL Agent, for and on behalf of itself
and the ABL Secured Parties, acknowledges and agrees that, concurrently
herewith, the Term Agent, for the benefit of itself and the Term Secured
Parties, has been, or may be, granted Liens upon all of the Collateral in which
the ABL Agent has been granted Liens and the ABL Agent hereby consents thereto.
The subordination of Liens by the Term Agent and the ABL Agent in favor of one
another as set forth herein shall not be deemed to subordinate the Term Agent’s
Liens or the ABL Agent’s Liens to the Liens of any other Person, nor shall such
subordination be affected by the subordination of such Liens to any Lien of any
other Person.
(d) For the avoidance of doubt, the Term Agent, for and on behalf of itself and
the Term Secured Parties, acknowledges and agrees that, notwithstanding anything
herein to the contrary, any Liens created under, pursuant to or in connection
with the ABL Canadian Credit Agreement (including in any event any Liens
securing any ABL Canadian Secured Obligations) and the exercise of any rights or
remedies with respect thereto are not subject to the terms of this Agreement,
other than those Liens granted by Holdings or any of its Domestic Subsidiaries
(as defined in the ABL Credit Agreement) pursuant to any of the ABL Collateral
Documents securing any ABL Canadian Secured Obligations and the exercise of any
rights or remedies with respect thereto. Nothing herein shall constitute a
consent by the ABL Agent or any ABL Secured Party to the grant by any Canadian
Subsidiary of Holdings of any Liens in any of its Property to secure any Term
Obligations.

 

19



--------------------------------------------------------------------------------



 



Section 2.2 Waiver of Right to Contest Liens.
(a) The Term Agent, for and on behalf of itself and the Term Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Agent or any of the ABL
Secured Parties in respect of the Collateral or the provisions of this
Agreement. The Term Agent, for itself and on behalf of the Term Secured Parties,
agrees that none of the Term Agent or any of the Term Secured Parties will take
any action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by the ABL Agent or any ABL Secured Party under the ABL Documents
with respect to the ABL Priority Collateral. The Term Agent, for itself and on
behalf of the Term Secured Parties, hereby waives any and all rights it or any
of the Term Secured Parties may have as a junior lien creditor or otherwise to
contest, protest, object to, or interfere with the manner in which the ABL Agent
or any ABL Secured Party seeks to enforce its Liens in any ABL Priority
Collateral. The foregoing shall not be construed to prohibit the Term Agent from
enforcing the provisions of this Agreement or otherwise acting in accordance
with this Agreement.
(b) The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the Term Agent or any of the Term
Secured Parties in respect of the Collateral or the provisions of this
Agreement. Except to the extent expressly set forth in Section 3.6 of this
Agreement, the ABL Agent, for itself and on behalf of the ABL Secured Parties,
agrees that none of the ABL Agent or any of the ABL Secured Parties will take
any action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by the Term Agent or any Term Secured Party under the Term Documents
with respect to the Term Priority Collateral. The ABL Agent, for itself and on
behalf of the ABL Secured Parties, hereby waives any and all rights it or any of
the ABL Secured Parties may have as a junior lien creditor or otherwise to
contest, protest, object to, or interfere with the manner in which the Term
Agent or any Term Secured Party seeks to enforce its Liens in any Term Priority
Collateral. The foregoing shall not be construed to prohibit the ABL Agent from
enforcing the provisions of this Agreement or otherwise acting in accordance
with this Agreement.
Section 2.3 Remedies Standstill.
(a) The Term Agent, on behalf of itself and the Term Secured Parties, agrees
that, from the date hereof until the date upon which the Discharge of ABL
Obligations shall have occurred, neither the Term Agent nor any Term Secured
Party will Exercise Any Secured Creditor Remedies with respect to any of the ABL
Priority Collateral without the written consent of the ABL Agent, and will not
take, receive or accept any Proceeds of ABL Priority Collateral, it being
understood and agreed that the temporary deposit of Proceeds of ABL Priority
Collateral in a Deposit Account controlled by the Term Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly (but
in no event later than five Business Days after receipt) remitted to the ABL

 

20



--------------------------------------------------------------------------------



 



Agent. From and after the date upon which the Discharge of ABL Obligations shall
have occurred (or prior thereto upon obtaining the written consent of the ABL
Agent), the Term Agent or any Term Secured Party may Exercise Any Secured
Creditor Remedies under the Term Documents or applicable law as to any ABL
Priority Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the Term Agent or any of the Term
Secured Parties is at all times subject to the provisions of this Agreement.
(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
from the date hereof until the date upon which the Discharge of Term Obligations
shall have occurred, neither the ABL Agent nor any ABL Secured Party will
Exercise Any Secured Creditor Remedies with respect to the Term Priority
Collateral without the written consent of the Term Agent, and will not take,
receive or accept any Proceeds of the Term Priority Collateral (except as
otherwise expressly permitted hereunder, including under Section 3.7), it being
understood and agreed that (i) the temporary deposit of Proceeds of Term
Priority Collateral in a Deposit Account controlled by the ABL Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly (but
in no event later than five Business Days after receipt) remitted to the Term
Agent and (ii) the foregoing shall not prohibit or limit the rights of the ABL
Agent or any ABL Secured Party under Section 3.6. From and after the date upon
which the Discharge of Term Obligations shall have occurred (or prior thereto
upon obtaining the written consent of the Term Agent), the ABL Agent or any ABL
Secured Party may Exercise Any Secured Creditor Remedies under the ABL Documents
or applicable law as to any Term Priority Collateral; provided, however, that
any Exercise of Secured Creditor Remedies with respect to any Collateral by the
ABL Agent or any of the ABL Secured Parties is at all times subject to the
provisions of this Agreement.
(c) Notwithstanding the provisions of Sections 2.3(a), 2.3(b) or any other
provision of this Agreement, nothing contained herein shall be construed to
prevent any Agent or any Secured Party from (i) filing a claim or statement of
interest with respect to any of the ABL Obligations or Term Obligations owed to
it in any Insolvency Proceeding commenced by or against any Credit Party, (ii)
taking any action (not adverse to the priority status of the Liens of the other
Agent or other Secured Parties on the Collateral in which such other Agent or
other Secured Party has a priority Lien or the rights of the other Agent or any
of the other Secured Parties to Exercise Any Secured Creditor Remedies in
respect thereof) in order to create, perfect, preserve or protect (but not
enforce its Lien) on any Collateral, (iii) filing any necessary or responsive
pleadings in opposition to any motion, adversary proceeding or other pleading
filed by any Person objecting to or otherwise seeking disallowance of the claim
or Lien of such Agent or Secured Party or (iv) voting on any plan of
reorganization or filing any proof of claim in any Insolvency Proceeding of any
Credit Party, in each case (i) through (iv) above to the extent not inconsistent
with the express terms of this Agreement.

 

21



--------------------------------------------------------------------------------



 



Section 2.4 Exercise of Rights.
(a) No Other Restrictions. Except as expressly set forth in this Agreement, each
Agent, each Term Secured Party and each ABL Secured Party shall have any and all
rights and remedies it may have as a creditor under applicable law, including
the right to the Exercise of Secured Creditor Remedies; provided, however, that
the Exercise of Secured Creditor Remedies with respect to the Collateral shall
be subject to the Lien Priority and to the provisions of this Agreement. The ABL
Agent may enforce the provisions of the ABL Documents, the Term Agent may
enforce the provisions of the Term Documents and each may Exercise Any Secured
Creditor Remedies, all in such order and in such manner as each may determine in
the exercise of its sole discretion, consistent with the terms of this Agreement
and mandatory provisions of applicable law; provided, however, that each of the
ABL Agent and the Term Agent agrees to provide to the other (x) an Enforcement
Notice prior to the commencement of an Exercise of Any Secured Creditor Remedies
and (y) copies of any notices that it is required under applicable law to
deliver to any Credit Party; provided further, however, that the ABL Agent’s
failure to provide the Enforcement Notice (other than in connection with
Section 3.6) or any such copies to the Term Agent shall not impair any of the
ABL Agent’s rights hereunder or under any of the ABL Documents and the Term
Agent’s failure to provide the Enforcement Notice or any such copies to the ABL
Agent shall not impair any of the Term Agent’s rights hereunder or under any of
the Term Documents. Each of the Term Agent, each Term Secured Party, the ABL
Agent and each ABL Secured Party agrees that it will not institute any suit or
other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim, in the case of the Term Agent and each Term Secured Party,
against either the ABL Agent or any other ABL Secured Party, and in the case of
the ABL Agent and each ABL Secured Party, against either the Term Agent or any
other Term Secured Party, seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to any action
taken or omitted to be taken by such Person with respect to any of the
Collateral which is consistent with the terms of this Agreement, and none of
such Parties shall be liable for any such action taken or omitted to be taken.
(b) Unsecured Creditor Rights; Insolvency Proceedings. None of the ABL Agent,
any other ABL Secured Party, the Term Agent or any other Term Secured Party
shall be a petitioning creditor or otherwise assist in the filing of an
involuntary Insolvency Proceeding against any Credit Party.
(c) Release of Liens.
(i) In the event of (A) any private or public sale of all or any portion of the
ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by, or with the consent of, the ABL Agent, or (B) any sale, transfer or
other disposition of all or any portion of the ABL Priority Collateral, so long
as such sale, transfer or other disposition under this clause (B) is then
permitted by the ABL Documents or consented to by the requisite ABL Lenders (and
additionally, with respect to a sale, transfer or other disposition under this
clause (B) of ABL Priority Collateral by a Credit Party not in the ordinary
course of business of such Credit Party, to the extent such sale, transfer or
other disposition is then permitted by the Term Documents or consented to by the
requisite Term Lenders), irrespective of whether an Event of Default has
occurred, the Term Agent agrees, on behalf of itself and the Term Secured
Parties that, so long as the Term Agent, for the benefit of the Term Secured
Parties, shall retain a Lien on the proceeds of such sale, transfer or other
disposition under clause (A) or (B) above (to the extent that such proceeds are
not applied to any ABL Obligations (as provided in Section 4.1(b) hereof in the
case of a sale under clause (A) above)), such sale, transfer or other
disposition will be free and clear of the Liens on such ABL Priority Collateral
(but not the proceeds thereof to the extent that such proceeds are not applied
to any ABL Obligations) securing the Term Obligations, and the Term Agent’s and
the Term Secured Parties’ Liens with

 

22



--------------------------------------------------------------------------------



 



respect to the ABL Priority Collateral (but not the proceeds thereof to the
extent that such proceeds are not applied to any ABL Obligations) so sold,
transferred, or disposed shall terminate and be automatically released without
further action concurrently with, and to the same extent as, the release of the
ABL Secured Parties’ Liens on such ABL Priority Collateral. In furtherance of,
and subject to, the foregoing, the Term Agent agrees that it will promptly
execute any and all Lien releases or other documents reasonably requested by the
ABL Agent in connection therewith. The Term Agent hereby appoints the ABL Agent
and any officer or duly authorized person of the ABL Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Term Agent and in the name of
the Term Agent or in the ABL Agent’s own name, from time to time, in the ABL
Agent’s sole discretion, for the purposes of carrying out the terms of this
paragraph, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purposes of this paragraph, including any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).
(ii) In the event of (A) any private or public sale of all or any portion of the
Term Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by, or with the consent of, the Term Agent, or (B) any sale, transfer
or other disposition of all or any portion of the Term Priority Collateral, so
long as such sale, transfer or other disposition under this clause (B) is then
permitted by the Term Documents or consented to by the requisite Term Lenders
(and additionally, with respect to a sale, transfer or other disposition under
this clause (B) of Term Priority Collateral by a Credit Party not in the
ordinary course of business of such Credit Party, to the extent such sale,
transfer or other disposition is then permitted by the ABL Documents or
consented to by the requisite ABL Lenders), irrespective of whether an Event of
Default has occurred, the ABL Agent agrees, on behalf of itself and the ABL
Secured Parties that, so long as the ABL Agent, for the benefit of the ABL
Secured Parties, shall retain a Lien on the proceeds of such sale, transfer or
other disposition under clause (A) or (B) above (to the extent that such
proceeds are not applied to any Term Obligations (as provided in Section 4.1(c)
hereof in the case of a sale under clause (A) above)) and such sale, transfer or
other disposition is not prohibited under Section 3.6, such sale, transfer or
other disposition will be free and clear of the Liens on such Term Priority
Collateral (but not the proceeds thereof to the extent that such proceeds are
not applied to any Term Obligations) securing the ABL Obligations and the ABL
Agent’s and the ABL Secured Parties’ Liens with respect to the Term Priority
Collateral (but not the proceeds thereof to the extent that such proceeds are
not applied to any Term Obligations) so sold, transferred, or disposed shall
terminate and be automatically released without further action concurrently
with, and to the same extent as, the release of the Term Secured Parties’ Liens
on such Term Priority Collateral. In furtherance of, and subject to, the
foregoing, the ABL Agent agrees that it will promptly execute any and all Lien
releases or other documents reasonably requested by the Term Agent in connection
therewith. The ABL Agent hereby appoints the Term Agent and any officer or duly
authorized person of the Term Agent, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power of attorney in the
place and stead of the ABL Agent and in the name of the ABL Agent or in the Term
Agent’s own name, from time to time, in the Term Agent’s sole discretion, for
the purposes of carrying out the terms of this paragraph, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
paragraph, including any financing

 

23



--------------------------------------------------------------------------------



 



statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable). For the avoidance of doubt and notwithstanding anything herein to
the contrary, the Term Agent acknowledges and agrees, on behalf of itself and
the Term Secured Parties, that if any sale, transfer or other disposition under
clause (A) or (B) of the first sentence of this Section 2.4(c)(ii) shall be with
respect to any Equity Interests in any Person, neither the ABL Agent nor any ABL
Secured Party shall have any obligation to terminate or release any Lien (and no
such Lien is hereby terminated or released) it may have in (x) any ABL Priority
Collateral of such Person or (y) except to the extent that the Term Agent and
the Term Secured Parties concurrently terminate and release their Liens in Term
Priority Collateral of such Person and otherwise comply with this
Section 2.4(c)(ii) with respect to such Term Priority Collateral of such Person,
any Term Priority Collateral of such Person.
Section 2.5 No New Liens.
(a) It is the anticipation of the parties that, until the date upon which the
Discharge of ABL Obligations shall have occurred, no Term Secured Party shall
acquire or hold any Lien on any assets securing any Term Obligation which assets
are not also subject to the Lien of the ABL Agent under the ABL Documents.
Subject to clause (c) below, if any Term Secured Party shall nonetheless acquire
or hold any Lien on any assets of any Credit Party securing any Term Obligation
which assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, then the Term Agent (or the relevant Term Secured Party) shall,
without the need for any further consent of any other Term Secured Party, any
Term Borrower or any Term Guarantor and notwithstanding anything to the contrary
in any other Term Document, be deemed to also hold and have held such Lien as
agent or bailee for the benefit of the ABL Agent as security for the ABL
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the ABL Agent in writing of the existence of such Lien upon
becoming aware thereof.
(b) It is the anticipation of the parties that, until the date upon which the
Discharge of Term Obligations shall have occurred, no ABL Secured Party shall
acquire or hold any Lien on any assets securing any ABL Obligation which assets
are not also subject to the Lien of the Term Agent under the Term Documents.
Subject to clause (c) below, if any ABL Secured Party shall nonetheless acquire
or hold any Lien on any assets of any Credit Party securing any ABL Obligation
which assets are not also subject to the Lien of the Term Agent under the Term
Documents, then the ABL Agent (or the relevant ABL Secured Party) shall, without
the need for any further consent of any other ABL Secured Party, the ABL US
Borrower or any ABL Guarantor and notwithstanding anything to the contrary in
any other ABL Document, be deemed to also hold and have held such Lien as agent
or bailee for the benefit of the Term Agent as security for the Term Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the Term Agent in writing of the existence of such Lien upon becoming aware
thereof. This Section 2.5(b) is in all respects subject to Section 2.1(d).

 

24



--------------------------------------------------------------------------------



 



(c) Notwithstanding the foregoing under this Section 2.5:
(i) clause (a) shall not be applicable with respect to any asset of any Credit
Party for which a Lien in such asset in favor of the ABL Agent is expressly not
required pursuant to the terms of the ABL Credit Agreement or any ABL Collateral
Document (whether such asset or type of asset is expressly excluded from being
collateral for the ABL Obligations or such asset does not meet any minimum value
or similar threshold for inclusion as collateral for the ABL Obligations or
otherwise); and
(ii) clause (b) shall not be applicable with respect to any asset of any Credit
Party for which a Lien in such asset in favor of the Term Agent is expressly not
required pursuant to the terms of the Term Credit Agreement or any Term
Collateral Document (whether such asset or type of asset is expressly excluded
from being collateral for the Term Obligations or such asset does not meet any
minimum value or similar threshold for inclusion as collateral for the Term
Obligations or otherwise).
Section 2.6 Waiver of Marshalling.
(a) Until the Discharge of ABL Obligations, the Term Agent, on behalf of itself
and the Term Secured Parties, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the ABL Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.
(b) Until the Discharge of Term Obligations, the ABL Agent, on behalf of itself
and the ABL Secured Parties, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Term Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.
ARTICLE 3
ACTIONS OF THE PARTIES
Section 3.1 Certain Actions Permitted. The Term Agent and the ABL Agent may make
such demands or file such claims in respect of the Term Obligations or the ABL
Obligations, as applicable, as are necessary to prevent the waiver or bar of
such claims under applicable statutes of limitations or other statutes, court
orders, or rules of procedure at any time. Nothing in this Agreement shall
prohibit the receipt by the Term Agent or any Term Secured Party of the required
payments of interest, principal and other amounts owed in respect of the Term
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Term Agent or any Term Secured Party of rights or remedies as a
secured creditor (including set-off) with respect to ABL Priority Collateral or
enforcement in contravention of this Agreement of any Lien held by any of them.
Nothing in this Agreement shall prohibit the receipt by the ABL Agent or any ABL
Secured Party of the required payments of interest, principal and other amounts
owed in respect of the ABL Obligations so long as such receipt is not the direct
or indirect result of the exercise by the ABL Agent or any ABL Secured Party of
rights or remedies as a secured creditor (including set-off) with respect to
Term Priority Collateral or enforcement in contravention of this Agreement of
any Lien held by any of them. None of the Term Agent, Term Secured Parties, ABL
Agent or ABL Secured Parties shall take any other action in connection with the
Term Obligations or the ABL Obligations in contravention of the terms of this
Agreement (including if for any reason such party is deemed an unsecured or
undersecured creditor with respect to such Term Obligations or ABL Obligations,
as applicable).

 

25



--------------------------------------------------------------------------------



 



Section 3.2 Agent for Perfection. The ABL Agent, for and on behalf of itself and
each ABL Secured Party, and the Term Agent, for and on behalf of itself and each
Term Secured Party, as applicable, each agree to hold all Collateral in their
respective possession, custody, or control (including as defined in Sections
9-104, 9-105, 9-106, 9-107 and 8-106 of the UCC) (or in the possession, custody,
or control of agents or bailees for either) as gratuitous bailee for the other
solely for the purpose of perfecting the security interest granted to each in
such Collateral, subject to the terms and conditions of this Section 3.2. Solely
with respect to any Control Collateral under the control (within the meaning of
Section 9-104 of the UCC) of the ABL Agent or the Term Agent, the ABL Agent and
the Term Agent, respectively, agrees to also hold control over such Control
Collateral as gratuitous agent for the Term Secured Parties and the ABL Secured
Parties, subject to the terms and conditions of this Section 3.2. In furtherance
of the foregoing, each Credit Party hereby grants a security interest in the
Control Collateral of such Credit Party to (x) the ABL Agent for the benefit of
the Term Secured Parties (and the ABL Agent agrees that it will hold such Lien
(subject to the limitations contained herein) for the benefit of the Term
Secured Parties, but in any event no Term Secured Party shall become an ABL
Secured Party by virtue of such grant to or agreement of the ABL Agent, the
Control Collateral shall remain subject to the Lien Priority as if such security
interest were not granted to the ABL Agent for the benefit of the Term Secured
Parties and the ABL Agent shall have no obligation or liability whatsoever to
any of the Term Secured Parties by virtue of such grant to or agreement of the
ABL Agent) and (y) the Term Agent for the benefit of the ABL Secured Parties
(and the Term Agent agrees that it will hold such Lien (subject to the
limitations contained herein) for the benefit of the ABL Secured Parties, but in
any event no ABL Secured Party shall become a Term Secured Party by virtue of
such grant to or agreement of the Term Agent, the Control Collateral shall
remain subject to the Lien Priority as if such security interest were not
granted to the Term Agent for the benefit of the ABL Secured Parties and the
Term Agent shall have no obligation or liability whatsoever to any of the ABL
Secured Parties by virtue of such grant to or agreement of the ABL Agent). None
of the ABL Agent, the ABL Secured Parties, the Term Agent, or the Term Secured
Parties, as applicable, shall have any obligation whatsoever to the others to
assure that the Collateral is genuine or owned by any Borrower, any Guarantor,
or any other Person or to preserve rights or benefits of any Person. The duties
or responsibilities of the ABL Agent and the Term Agent under this Section 3.2
are and shall be limited solely to holding or maintaining control of the Control
Collateral as gratuitous bailee for the other Party for purposes of perfecting
the Lien held by the Term Agent or the ABL Agent, as applicable. The ABL Agent
is not and shall not be deemed to be a fiduciary of any kind for the Term
Secured Parties or any other Person. Without limiting the generality of the
foregoing, except as expressly provided herein, the ABL Secured Parties shall
not be obligated to see to the application of any Proceeds of the Term Priority
Collateral deposited into any Deposit Account or be answerable in any way for
the misapplication thereof. The Term Agent is not and shall not be deemed to be
a fiduciary of any kind for the ABL Secured Parties or any other Person. Without
limiting the generality of the foregoing, except as expressly provided herein,
the Term Secured Parties shall not be obligated to see to the application of any
Proceeds of the ABL Priority Collateral deposited into any Deposit Account or be
answerable in any way for the misapplication thereof. In addition, the Term
Agent, on behalf of the Term Secured Parties, hereby agrees and acknowledges
that other than with respect to ABL Priority Collateral that may be perfected
through the filing of a UCC financing statement, the ABL Agent’s Liens may be
perfected on certain items of ABL Priority Collateral with respect to which the
Term Agent’s Liens would not be perfected but for the provisions of this
Section 3.2, and the Term Agent, on behalf of the Term Secured Parties, hereby
further agrees that the foregoing described in this sentence shall not be deemed
a breach of this Agreement.

 

26



--------------------------------------------------------------------------------



 



Section 3.3 Sharing of Information and Access. In the event that the ABL Agent
shall, in the exercise of its rights under the ABL Collateral Documents or
otherwise, receive possession or control of any books and records of any Term
Credit Party which contain information identifying or pertaining to the Term
Priority Collateral, the ABL Agent shall, upon reasonable request from the Term
Agent and as promptly as practicable thereafter, either make available to the
Term Agent such books and records for inspection and duplication or provide to
the Term Agent copies thereof. In the event that the Term Agent shall, in the
exercise of its rights under the Term Collateral Documents or otherwise, receive
possession or control of any books and records of any ABL Credit Party which
contain information identifying or pertaining to any of the ABL Priority
Collateral, the Term Agent shall, upon reasonable request from the ABL Agent and
as promptly as practicable thereafter, either make available to the ABL Agent
such books and records for inspection and duplication or provide the ABL Agent
copies thereof.
Section 3.4 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The ABL Agent and the Term Agent shall each be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to the Collateral as set forth in the Term Credit Agreement or
the ABL Credit Agreement, as applicable. The ABL Agent shall have the sole and
exclusive right, as against the Term Agent, to adjust settlement of insurance
claims in the event of any covered loss, theft or destruction of ABL Priority
Collateral. The Term Agent shall have the sole and exclusive right, as against
the ABL Agent, to adjust settlement of insurance claims in the event of any
covered loss, theft or destruction of Term Priority Collateral. If any insurance
claim includes both ABL Priority Collateral and Term Priority Collateral, the
insurer will not settle such claim separately with respect to ABL Priority
Collateral and Term Priority Collateral, and if the Parties are unable after
negotiating in good faith to agree on the settlement for such claim, either
Party may apply to a court of competent jurisdiction to make a determination as
to the settlement of such claim, and the court’s determination shall be binding
upon the Parties. All proceeds of such insurance shall be remitted to the ABL
Agent or the Term Agent, as the case may be, subject, in each case, to the terms
of their respective Credit Documents, and each of the Term Agent and ABL Agent
shall cooperate (if necessary) in a reasonable manner in effecting the payment
of insurance proceeds in accordance with Section 4.1 hereof.
Section 3.5 No Additional Rights For the Credit Parties Hereunder. If any ABL
Secured Party or Term Secured Party shall enforce its rights or remedies in
violation of the terms of this Agreement, the Credit Parties shall not be
entitled to use such violation as a defense to any action by any ABL Secured
Party or Term Secured Party, nor to assert such violation as a counterclaim or
basis for set off or recoupment against any ABL Secured Party or Term Secured
Party.

 

27



--------------------------------------------------------------------------------



 



Section 3.6 Inspection and Access Rights.
(a) Without limiting any rights the ABL Agent or any other ABL Secured Party may
otherwise have under applicable law or by agreement, in the event of any
liquidation of ABL Priority Collateral (or any other Exercise of Any Secured
Creditor Remedies by the ABL Agent) and whether or not the Term Agent or any
other Term Secured Party has commenced and/or is continuing to Exercise Any
Secured Creditor Remedies with respect to Term Priority Collateral or otherwise,
the ABL Agent or any other Person (including any ABL Credit Party) acting with
the prior written consent, or on behalf, of the ABL Agent, shall have the
irrevocable right (a) during the Use Period during normal business hours on any
Business Day, to access ABL Priority Collateral that (i) is stored or located in
or on, (ii) has become an accession with respect to (within the meaning of
Section 9-335 of the Uniform Commercial Code), or (iii) has been commingled with
(within the meaning of Section 9-336 of the Uniform Commercial Code) Term
Priority Collateral, and (b) during the Use Period, to use the Term Priority
Collateral (including, without limitation, Equipment, Fixtures, Intellectual
Property, General Intangibles and Real Property) on a rent-free, royalty-free
basis, each of the foregoing solely for the limited purposes of assembling,
inspecting, copying or downloading information relating to or stored on, taking
actions to perfect its Lien on, completing Inventory involving, taking
possession of, moving, preparing and advertising for sale, selling (by public
auction, private sale or a “store closing”, “going out of business” or similar
sale or by any other sale, whether in bulk, in lots or to customers in the
ordinary course of business or otherwise and which sale may include augmented
Inventory of the same type sold in any ABL Credit Party’s business), storing or
otherwise dealing with the ABL Priority Collateral, in each case without notice
to, the involvement of or interference by any Term Secured Party or liability to
any Term Secured Party; provided, however, that the expiration of the Use Period
shall be without prejudice to the sale or other disposition of the ABL Priority
Collateral in accordance with this Agreement and applicable law. In the event
that any ABL Secured Party has commenced and/or is continuing the Exercise of
Any Secured Creditor Remedies with respect to any ABL Priority Collateral or any
other sale or liquidation of any ABL Priority Collateral has been commenced by
the ABL Agent or an ABL Credit Party (with the consent of the ABL Agent), the
Term Agent may not sell, assign or otherwise transfer the related Term Priority
Collateral prior to the expiration of the Use Period, unless the purchaser,
assignee or transferee thereof agrees in writing to be bound by the provisions
of this Section 3.6.
(b) During the period of actual occupation, use and/or control by the ABL
Secured Parties and/or the ABL Agent (or their respective employees, agents,
advisers and representatives) of any Term Priority Collateral, the ABL Secured
Parties and the ABL Agent shall be obligated to repair at their expense any
physical damage (but not any diminution in value) to such Term Priority
Collateral resulting from such occupancy, use or control, and to leave such Term
Priority Collateral in substantially the same condition as it was at the
commencement of such occupancy, use or control, ordinary wear and tear excepted.
Notwithstanding the foregoing, in no event shall the ABL Secured Parties or the
ABL Agent have any liability to the Term Secured Parties and/or to the Term
Agent pursuant to this Section 3.6 as a result of any condition (including any
environmental condition, claim or liability) on or with respect to any Term
Priority Collateral existing prior to the date of the exercise by the ABL
Secured Parties (or the ABL Agent or any of the Credit Parties with the prior
written consent of the ABL Agent, as the case may be) of their rights under
Section 3.6 and the ABL

 

28



--------------------------------------------------------------------------------



 



Secured Parties and the ABL Agent shall have no duty or liability to maintain
any Term Priority Collateral in a condition or manner better than that in which
it was maintained prior to the use thereof by the ABL Secured Parties (or the
ABL Agent or any of the Credit Parties with the prior written consent of the ABL
Agent, as the case may be), or for any diminution in the value of any Term
Priority Collateral that results from ordinary wear and tear resulting from the
use of any Term Priority Collateral by the ABL Secured Parties (or the ABL Agent
or any of the Credit Parties with the consent of the ABL Agent, as the case may
be) in the manner and for the time periods specified under this Section 3.6.
Without limiting the rights granted in this Section 3.6, the ABL Secured Parties
and the ABL Agent shall cooperate with the Term Secured Parties and/or the Term
Agent in connection with any efforts made by the Term Secured Parties and/or the
Term Agent to sell the Term Priority Collateral.
(c) The ABL Agent and the ABL Secured Parties shall not be obligated to pay any
amounts to the Term Agent or any of the Term Secured Parties (or any person
claiming by, through or under any of the Term Secured Parties, including any
purchaser of any Term Priority Collateral) or to any of the ABL Credit Parties,
for or in respect of the use by the ABL Agent and/or any of the ABL Secured
Parties of any Term Priority Collateral.
(d) The ABL Secured Parties shall (i) use the Term Priority Collateral in
accordance with applicable law; (ii) insure for damage to property and liability
to persons, including property and liability insurance for the benefit of the
Term Secured Parties; and (iii) reimburse the Term Secured Parties for any
injury or damage to Persons or property (ordinary wear-and-tear excepted) caused
by the acts or omissions of Persons under their control arising from the gross
negligence or willful misconduct of any such Person; provided, however, that the
ABL Secured Parties will not be liable for any diminution in the value of any
Term Priority Collateral caused by the absence of any ABL Priority Collateral
therefrom.
(e) The Term Agent and the other Term Secured Parties shall use commercially
reasonable efforts to not hinder or obstruct the ABL Agent and the other ABL
Secured Parties from exercising the rights described in Section 3.6(a) hereof.
(f) Subject to the terms hereof, the Term Agent may advertise and conduct public
auctions or private sales of the Term Priority Collateral without notice (except
as required by applicable law or after its receipt of an Enforcement Notice from
the ABL Agent or its sending of an Enforcement Notice to the ABL Agent or the
acceleration of any Term Obligations or as otherwise required by this Agreement)
to any ABL Secured Party, the involvement of or interference by any ABL Secured
Party or liability to any ABL Secured Party as long as, in the case of an actual
sale, (x) the respective purchaser assumes and agrees in writing to the
obligations of the Term Agent and the Term Secured Parties under this
Section 3.6 and (y) if such sale is to occur prior to the commencement of the
Use Period, the Term Agent has provided the ABL Agent with not less than 10
Business Days prior written notice of such sale.

 

29



--------------------------------------------------------------------------------



 



(g) In furtherance of the foregoing in this Section 3.6, the Term Agent, in its
capacity as a secured party (or as a purchaser, assignee or transferee, as
applicable), and to the extent of its interest therein, hereby grants to the ABL
Agent an exclusive, irrevocable, royalty-free, worldwide license to use, license
or sublicense any and all Intellectual Property now owned or hereafter acquired
by, or now licensed or hereafter licensed to, any of the Credit Parties (except
to the extent such grant is prohibited by any rule of law, statute or
regulation) included as part of the Term Priority Collateral (and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof) as is or may be necessary or advisable in the
ABL Agent’s reasonable judgment for the ABL Agent to process, ship, produce,
store, supply, lease, complete, sell, liquidate or otherwise deal with any of
the ABL Priority Collateral, or to collect or otherwise realize upon any
Accounts (as defined in the ABL Credit Agreement) comprising ABL Priority
Collateral, in each case solely in connection with any Exercise of Secured
Creditor Remedies; provided that (i) any such license shall terminate upon the
sale of the applicable ABL Priority Collateral (as to such sold ABL Priority
Collateral) and shall not extend or transfer to the purchaser of such ABL
Priority Collateral (it being understood and agreed that nothing in this clause
(i) shall prevent or restrict any such purchaser from further selling any such
ABL Priority Collateral with any brand, trademark, trade name or other
Intellectual Property contained on or in any such ABL Priority Collateral or
from advertising any such ABL Priority Collateral referring to, labeled with or
otherwise displaying such brand, trademark, tradename or other Intellectual
Property), (ii) the ABL Agent’s use of such Intellectual Property shall be
reasonable and lawful, and (iii) any such license is granted on an “AS IS”
basis, without any representation or warranty whatsoever. The Term Agent
(i) acknowledges and consents to the grant to the ABL Agent by any of the Credit
Parties of any license with respect to any Intellectual Property pursuant to any
ABL Document and (ii) agrees that its Liens in the Term Priority Collateral
shall be subject in all respects to any such license. Furthermore, the Term
Agent agrees that, in connection with any Exercise of Secured Creditor Remedies
conducted by the Term Agent in respect of Term Priority Collateral, (x) any
notice required to be given by the Term Agent in connection with such Exercise
of Secured Creditor Remedies shall contain an acknowledgement of the existence
of such license and (y) the Term Agent shall provide written notice to any
purchaser, assignee or transferee pursuant to an Exercise of Secured Creditor
Remedies that the applicable assets are subject to such license.
Section 3.7 Tracing of and Priorities in Proceeds. The ABL Agent, for itself and
on behalf of the ABL Secured Parties, and the Term Agent, for itself and on
behalf of the Term Secured Parties, further agree that prior to an issuance of
any notice of Exercise of Any Secured Creditor Remedies by such Secured Party
(unless a bankruptcy or insolvency Event of Default then exists), any proceeds
of Collateral, whether or not deposited under control agreements, which are used
by any Credit Party to acquire other property which is Collateral shall not
(solely as between the Agents and the other Secured Parties) be treated as
Proceeds of Collateral for purposes of determining the relative priorities in
the Collateral which was so acquired. In addition, unless and until the
Discharge of the ABL Obligations occurs, the Term Agent and the other Term
Secured Parties each consents and agrees to the application, prior to the giving
in accordance with Section 7.5 of a Term Cash Proceeds Notice to the ABL Agent
with respect thereto, of cash or other proceeds of Term Priority Collateral
deposited under control agreements or otherwise deposited in a Deposit Account,
Securities Account or Commodity Account (other than any cash held in Term Loan
Priority Accounts) to the repayment of the ABL Obligations pursuant to the ABL
Documents (and any cash or other proceeds of Term Priority Collateral deposited
under any control agreement or otherwise deposited in a Deposit Account,
Securities Account or Commodity Account (other than any such cash held in Term
Loan Priority Accounts) prior to the giving in accordance with Section 7.5 of a
Term Cash Proceeds Notice to the ABL Agent with respect to such cash or other
proceeds of Term Priority Collateral shall no longer constitute Term Priority
Collateral or proceeds thereof but shall constitute ABL Priority Collateral).

 

30



--------------------------------------------------------------------------------



 



Section 3.8 Purchase Right.
(a) If (i) after the occurrence of an Event of Default, the ABL Agent shall
sell, lease, license or dispose of all or substantially all of the ABL Priority
Collateral by private or public sale, (ii) an Insolvency Proceeding with respect
to Warnaco or Holdings shall have occurred or shall have been commenced, or
(iii) the ABL Obligations under the ABL Credit Agreement shall have been
accelerated (including as a result of any automatic acceleration) or shall
remain unpaid following the Revolving Loan Maturity Date (as defined in the ABL
Credit Agreement) (each such event described in clauses (i) through (iii) herein
above, a “Purchase Option Event”), the Term Secured Parties shall have the
opportunity to purchase (at par and without premium) all (but not less than all)
of the ABL Obligations pursuant to this Section 3.8; provided, that such option
shall expire if the applicable Term Secured Parties fail to deliver a written
notice (a “Purchase Notice”) to the ABL Agent with a copy to Warnaco within ten
(10) Business Days following the first date the Term Agent obtains actual
knowledge of the occurrence of the earliest Purchase Option Event, which
Purchase Notice shall (A) be signed by the applicable Term Secured Parties
committing to such purchase (the “Purchasing Creditors”) and indicate the
percentage of the ABL Obligations to be purchased by each Purchasing Creditor
(which aggregate commitments must add up to 100% of the ABL Obligations) and
(B) state that (1) it is a Purchase Notice delivered pursuant to Section 3.8 of
this Agreement and (2) the offer contained therein is irrevocable. Upon receipt
of such Purchase Notice by the ABL Agent, the Purchasing Creditors shall have
from the date of delivery thereof to and including the date that is ten
(10) Business Days after the Purchase Notice was received by the ABL Agent to
purchase all (but not less than all) of the ABL Obligations pursuant to this
Section 3.8 (the date of such purchase, the “Purchase Date”).
(b) On the Purchase Date, the ABL Agent and the other ABL Secured Parties shall,
subject to any required approval of any Governmental Authority and any
limitation in the ABL Credit Agreement or any other ABL Document, in each case
then in effect, if any, sell to the Purchasing Creditors all (but not less than
all) of the ABL Obligations. On the Purchase Date, the Purchasing Creditors
shall (i) pay to the ABL Agent, for the benefit of the ABL Secured Parties, as
directed by the ABL Agent, in immediately available funds (x) the full amount in
the relevant currencies (at par and without premium) of all ABL Obligations then
outstanding together with all accrued and unpaid interest and fees thereon, all
in the amounts specified by the ABL Agent and determined in accordance with the
applicable ABL Documents and (y) without duplication of clause (x), the full
amount in the relevant currencies (at par and without premium) of all ABL
Canadian Secured Obligations then outstanding together with all accrued and
unpaid interest and fees thereon, all in the amounts specified by the ABL Agent
and determined in accordance with the ABL Canadian Credit Agreement or other
applicable document governing or evidencing any such ABL Canadian Secured
Obligations, (ii) furnish such amount of cash collateral in immediately
available funds as the ABL Agent determines is reasonably necessary to secure
ABL Secured Parties in connection with any (w) indemnification obligations of
the ABL Credit Parties under the ABL Documents, (x) ABL Cash Management
Obligations and ABL Obligations under or in connection with ABL Hedging
Agreements, (y) issued and outstanding

 

31



--------------------------------------------------------------------------------



 



letters of credit issued under the ABL Credit Agreement but, with respect to
this clause (y), not in any event in an amount greater than 105% of the
aggregate undrawn amount of all such outstanding letters of credit and
(z) contingent guarantee obligations under any ABL Canadian Credit Agreement
Guaranty and any other contingent obligations constituting ABL Canadian Secured
Obligations, which amount in the case of this clause (z) with respect to
contingent guarantee obligations under any ABL Canadian Credit Agreement
Guaranty shall be the maximum amount of contingent guarantee obligations payable
thereunder as determined by the ABL Agent, but with respect to guarantee
obligations relating to issued and outstanding letters of credit issued under
the ABL Canadian Credit Agreement shall not in any event be in an amount greater
than 105% of the aggregate undrawn amount of all such outstanding letters of
credit (and in the case of clauses (w), (x), (y) and (z) herein above, any
excess of such cash collateral for such indemnification obligations, ABL Cash
Management Obligations and ABL Obligations under or in connection with ABL
Hedging Agreements, letters of credit, contingent guarantee obligations under
any ABL Canadian Credit Agreement Guaranty or any other contingent obligations
constituting ABL Canadian Secured Obligations remaining at such time when there
are no longer any such indemnification obligations, ABL Cash Management
Obligations and ABL Obligations under or in connection with ABL Hedging
Agreements, letters of credit outstanding, ABL Canadian Credit Agreement
Guaranties or any ABL Canadian Secured Obligations and there are no unreimbursed
amounts then owing in respect of such indemnification obligations, ABL Cash
Management Obligations and ABL Obligations under or in connection with ABL
Hedging Agreements, drawings under such letters of credit, any ABL Canadian
Credit Agreement Guaranties or any ABL Canadian Secured Obligations shall be
promptly paid over to the Term Agent) and (iii) agree to reimburse the ABL
Secured Parties for any loss, cost, damage or expense (A) resulting from the
granting of provisional credit for any checks, wire or ACH transfers that are
reversed or not final or other payments provisionally credited to any of the ABL
Obligations under the ABL Credit Agreement, any other ABL Document or the ABL
Canadian Credit Agreement or any other document governing or evidencing any ABL
Canadian Secured Obligations and as to which the ABL Agent and ABL Secured
Parties have not yet received final payment as of the Purchase Date, and (B) for
any indemnification obligations, ABL Cash Management Obligations and ABL
Obligations under or in connection with ABL Hedging Agreements, letters of
credit, ABL Canadian Credit Agreement Guaranties or any ABL Canadian Secured
Obligations, to the extent that the cash collateral delivered pursuant to
clauses (w), (x), (y) and (z) above, are insufficient to pay such ABL
Obligations and ABL Canadian Secured Obligations in full. Such purchase price
shall be remitted by wire transfer in immediately available funds to such bank
account or accounts of the ABL Agent (for the benefit of the ABL Secured
Parties) as the ABL Agent shall have specified in writing to the Term Agent.
Interest and fees shall be calculated to but excluding the Purchase Date if the
amounts so paid by the Purchasing Creditors to the bank account or accounts
designated by the ABL Agent are received in such bank account or accounts prior
to 11:00 a.m., New York time, and interest shall be calculated to and including
such Purchase Date if the amounts so paid by the Purchasing Creditors to the
bank account or accounts designated by the ABL Agent are received in such bank
account or accounts after 11:00 a.m., New York time.

 

32



--------------------------------------------------------------------------------



 



(c) Any purchase pursuant to the purchase option set forth in this Section 3.8
shall, except as provided below, be expressly made without representation or
warranty of any kind by the ABL Agent or the other ABL Secured Parties as to the
ABL Obligations, the collateral or otherwise, and without recourse to the ABL
Agent and the other ABL Secured Parties as to the ABL Obligations, the
collateral or otherwise, except that the ABL Agent and each of the ABL Secured
Parties, as to itself only, shall represent and warrant only (i) the principal
amount of the ABL Obligations being sold by it, (ii) that such Person has not
created any Lien on any ABL Obligations being sold by it that has not been
discharged at the time of or prior to such sale, and (iii) that such Person has
the right to assign the ABL Obligations being assigned by it and its assignment
agreement has been duly authorized and delivered.
(d) Upon notice to the Credit Parties by the Term Agent and the ABL Agent that
the purchase of ABL Obligations pursuant to this Section 3.8 has been
consummated by delivery of the purchase price and other required amounts to the
ABL Agent, the Credit Parties shall treat the Purchasing Creditors as holders of
the ABL Obligations and the Term Agent shall be deemed appointed to act in such
capacity as the “agent” or “administrative agent” (or analogous capacity) (the
“Replacement Agent”) under the ABL Documents, for all purposes hereunder and
under each ABL Document (it being agreed that the ABL Agent shall have no
obligation to act as such replacement “agent” or “administrative agent” (or
analogous capacity)). In connection with any purchase of ABL Obligations
pursuant to this Section 3.8, each ABL Lender and ABL Agent agrees to enter into
and deliver to the Replacement Agent on behalf of the Purchasing Creditors on
the Purchase Date, as a condition to closing, an assignment agreement
customarily used by the ABL Agent in connection with the ABL Credit Agreement
and the ABL Agent and each other ABL Lender shall deliver all possessory
Collateral (if any), together with any necessary endorsements and other
documents (including any applicable stock powers or bond powers), then in its
possession or in the possession of its agent or bailee (other than the Term
Agent), or turn over control as to any pledged Collateral, deposit accounts or
securities accounts constituting Collateral of which it or its agent or bailee
(other than the Term Agent) then has control, as the case may be, to the
Replacement Agent, and deliver the loan register and participant register, if
applicable, and all other records of outstanding amounts pertaining to the ABL
Obligations to the Replacement Agent and otherwise take such actions as may be
reasonably appropriate to effect an orderly transition to the Replacement Agent.
Upon the consummation of the purchase of the ABL Obligations pursuant to this
Section 3.8, the ABL Agent (and all other agents under the ABL Credit Agreement
or any other ABL Documents) shall be deemed to have resigned as an “agent” or
“administrative agent” for the ABL Secured Parties under the ABL Documents;
provided that the ABL Agent (and all other agents under the ABL Credit Agreement
or any other ABL Documents) shall be entitled to all of the rights and benefits
of a former “agent” or “administrative agent” under the ABL Credit Agreement or
such other ABL Document.
(e) Notwithstanding the foregoing purchase of the ABL Obligations by the
Purchasing Creditors, the ABL Secured Parties shall retain those contingent
indemnification obligations and other obligations under the ABL Documents which
by their express terms would survive any repayment of the ABL Obligations
pursuant to this Section 3.8.

 

33



--------------------------------------------------------------------------------



 



Section 3.9 Payments Over.
(a) So long as the Discharge of Term Obligations has not occurred, any Term
Priority Collateral or Proceeds thereof not constituting ABL Priority Collateral
received by the ABL Agent or any other ABL Secured Party in connection with the
exercise of any right or remedy (including set off) relating to the Term
Priority Collateral in contravention of this Agreement (it being understood that
the application of proceeds from any Deposit Account, Securities Account or
Commodity Account prior to the giving in accordance with Section 7.5 of a Term
Cash Proceeds Notice to the ABL Agent with respect to such proceeds shall not be
deemed in contravention of this Agreement) shall be segregated and held in trust
and forthwith paid over to the Term Agent for the benefit of the Term Secured
Parties in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct. The Term Agent is hereby
authorized to make any such endorsements as agent for the ABL Agent or any such
other ABL Secured Parties. This authorization is coupled with an interest and is
irrevocable until such time as this Agreement is terminated in accordance with
its terms.
(b) So long as the Discharge of ABL Obligations has not occurred, any ABL
Priority Collateral or Proceeds thereof not constituting Term Priority
Collateral received by the Term Agent or any other Term Secured Party in
connection with the exercise of any right or remedy (including set off) relating
to the ABL Priority Collateral in contravention of this Agreement shall be
segregated and held in trust and forthwith paid over to the ABL Agent for the
benefit of the ABL Secured Parties in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The ABL Agent is hereby authorized to make any such endorsements as
agent for the Term Agent or any such other Term Secured Party. This
authorization is coupled with an interest and is irrevocable until such time as
this Agreement is terminated in accordance with its terms.
ARTICLE 4
APPLICATION OF PROCEEDS
Section 4.1 Application of Proceeds.
(a) Revolving Nature of ABL Obligations. The Term Agent, for and on behalf of
itself and the Term Secured Parties, expressly acknowledges and agrees that
(i) the ABL Credit Agreement includes a revolving commitment, that in the
ordinary course of business the ABL Agent and the ABL Lenders will apply
payments and make advances and other financial accommodations thereunder, and
that no application of any Collateral or proceeds thereof or the release of any
Lien by the ABL Agent upon any portion of the Collateral in connection with a
permitted disposition by any of the ABL Credit Parties under any ABL Credit
Agreement shall constitute the Exercise of Secured Creditor Remedies under this
Agreement; (ii) the obligations guaranteed under any ABL Canadian Credit
Agreement Guaranty include obligations with respect to a revolving commitment
provided in the ABL Canadian Credit Agreement and that in the ordinary course of
business the lenders providing such revolving commitment and the agent for such
lenders will apply payments and make advances and other financial accommodations
thereunder, (iii) the amount of the ABL Obligations that may be outstanding at
any time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of the ABL Obligations may be modified, amended
and restated, extended or amended from time to time, and that the aggregate
amount of the ABL Obligations may be increased, replaced or refinanced, in each
event, without notice to or consent by the Term Secured Parties and without
affecting the provisions hereof; and (iv) all Collateral received by the ABL
Agent may be applied, reversed, reapplied, credited, or reborrowed, in whole or
in part, to the ABL Obligations at any time; provided, however, that from and
after the date on which the ABL Agent (or any ABL Secured Party) or the Term
Agent (or any Term Secured Party)

 

34



--------------------------------------------------------------------------------



 



commences the Exercise of Any Secured Creditor Remedies, all amounts received by
the ABL Agent or any ABL Lender in respect thereof shall be applied as specified
in this Section 4.1. The Lien Priority shall not be altered or otherwise
affected by any such amendment, modification, supplement, extension, repayment,
reborrowing, increase, replacement, renewal, restatement or refinancing of
either the ABL Obligations or the Term Obligations, or any portion thereof.
Notwithstanding anything to the contrary contained in this Agreement, any Term
Document or any ABL Document, each Credit Party and the Term Agent, for itself
and on behalf of the Term Secured Parties, agrees that (i) only Term Priority
Collateral or proceeds of the Term Priority Collateral shall be deposited in the
Term Loan Priority Accounts and (ii) prior to the receipt of a Term Cash
Proceeds Notice with respect thereof, the ABL Secured Parties are hereby
permitted to treat as ABL Priority Collateral all cash, cash equivalents, Money,
collections and payments deposited in any ABL Deposit and Securities Account or
otherwise received by any ABL Secured Parties, and no such amounts credited to
any such ABL Deposit and Securities Account or received by any ABL Secured
Parties or applied to the ABL Obligations shall be subject to disgorgement or
deemed to be held in trust for the benefit of the Term Secured Parties (and all
claims of the Term Agent or any other Term Secured Party to such amounts are
hereby waived).
(b) Application of Proceeds of ABL Priority Collateral. The ABL Agent and the
Term Agent hereby agree that all ABL Priority Collateral, ABL Priority Proceeds
and all other Proceeds thereof, received by either of them in connection with
any Exercise of Secured Creditor Remedies with respect to the ABL Priority
Collateral shall be applied,
first, to the payment of costs and expenses of the ABL Agent in connection with
such Exercise of Secured Creditor Remedies,
second, to the payment, discharge or cash collateralization of the ABL
Obligations in accordance with the ABL Documents until the Discharge of ABL
Obligations shall have occurred,
third, to the payment of the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred, and
fourth, the balance, if any, to the Credit Parties or as a court of competent
jurisdiction may direct.
(c) Application of Proceeds of Term Priority Collateral. The ABL Agent and the
Term Agent hereby agree that all Term Priority Collateral, Term Priority
Proceeds and all other Proceeds thereof, received by either of them in
connection with any Exercise of Secured Creditor Remedies with respect to the
Term Priority Collateral shall be applied,
first, to the payment of costs and expenses of the Term Agent in connection with
such Exercise of Secured Creditor Remedies,
second, to the payment of the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred,

 

35



--------------------------------------------------------------------------------



 



third, to the payment, discharge or cash collateralization of the ABL
Obligations in accordance with the ABL Documents until the Discharge of ABL
Obligations shall have occurred; and
fourth, the balance, if any, to the Credit Parties or as a court of competent
jurisdiction may direct.
(d) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to the Term Agent or to any Term Secured Party, and the Term Agent
shall have no obligation or liability to the ABL Agent or any ABL Secured Party,
regarding the adequacy of any Proceeds or for any action or omission, except
solely for an action or omission that breaches the express obligations
undertaken by each Party under the terms of this Agreement. Notwithstanding
anything to the contrary herein contained, none of the Parties hereto waives any
claim that it may have against a Secured Party on the grounds that any sale,
transfer or other disposition by the Secured Party was not commercially
reasonable in every respect as required by the Uniform Commercial Code.
(e) Turnover of Collateral After Discharge. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Term Agent or shall execute such
documents as the Term Agent may reasonably request to enable the Term Agent to
have control over any Control Collateral still in the ABL Agent’s possession,
custody, or control in the same form as received with any necessary endorsements
(in each case, subject to the reinstatement provisions of Section 5.3), or as a
court of competent jurisdiction may otherwise direct. Upon the Discharge of Term
Obligations, the Term Agent shall deliver to the ABL Agent or shall execute such
documents as the ABL Agent may reasonably request to enable the ABL Agent to
have control over any Control Collateral still in the Term Agent’s possession,
custody or control in the same form as received with any necessary endorsements
(in each case, subject to the reinstatement provisions of Section 5.3), or as a
court of competent jurisdiction may otherwise direct.
Section 4.2 Specific Performance. Each of the ABL Agent and the Term Agent is
hereby authorized to demand specific performance of this Agreement, whether or
not any Borrower or any Guarantor shall have complied with any of the provisions
of any of the Credit Documents, at any time when the other Party shall have
failed to comply with any of the provisions of this Agreement applicable to it.
Each of the ABL Agent, for and on behalf of itself and the ABL Secured Parties,
and the Term Agent, for and on behalf of itself and the Term Secured Parties,
hereby irrevocably waives any defense based on the adequacy of a remedy at law
that might be asserted as a bar to such remedy of specific performance.

 

36



--------------------------------------------------------------------------------



 



ARTICLE 5
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS
Section 5.1 Notice of Acceptance and Other Waivers.
(a) All ABL Obligations at any time made or incurred by the ABL US Borrower or
any Guarantor shall be deemed to have been made or incurred in reliance upon
this Agreement, and the Term Agent, on behalf of itself and the Term Secured
Parties, hereby waives notice of acceptance, or proof of reliance, by the ABL
Agent or any ABL Secured Party of this Agreement, and notice of the existence,
increase, renewal, extension, accrual, creation, or non-payment of all or any
part of the ABL Obligations. All Term Obligations at any time made or incurred
by any Term Borrower or any Guarantor shall be deemed to have been made or
incurred in reliance upon this Agreement, and the ABL Agent, on behalf of itself
and the ABL Secured Parties, hereby waives notice of acceptance, or proof of
reliance, by the Term Agent or any Term Secured Party of this Agreement, and
notice of the existence, increase, renewal, extension, accrual, creation, or
non-payment of all or any part of the Term Obligations.
(b) None of the ABL Agent, any ABL Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Secured Party honors (or fails to honor) a request by the ABL US Borrower for an
extension of credit pursuant to any ABL Credit Agreement or any of the other ABL
Documents, whether the ABL Agent or any ABL Secured Party has knowledge that the
honoring of (or failure to honor) any such request would constitute a default
under the terms of any Term Credit Agreement or any other Term Document or an
act, condition, or event that, with the giving of notice or the passage of time,
or both, would constitute such a default, or if the ABL Agent or any ABL Secured
Party otherwise should exercise any of its contractual rights or remedies under
any ABL Documents (subject to the express terms and conditions hereof), neither
the ABL Agent nor any ABL Secured Party shall have any liability whatsoever to
the Term Agent or any Term Secured Party as a result of such action, omission,
or exercise (so long as any such exercise does not breach the express terms and
provisions of this Agreement). The ABL Agent and the ABL Secured Parties shall
be entitled to manage and supervise their loans and extensions of credit under
any ABL Credit Agreement and any of the other ABL Documents as they may, in
their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that the Term
Agent or any of the Term Secured Parties have in the Collateral, except as
otherwise expressly set forth in this Agreement. The Term Agent, on behalf of
itself and the Term Secured Parties, agrees that neither the ABL Agent nor any
ABL Secured Party shall incur any liability as a result of a sale, lease,
license, application, or other disposition of all or any portion of the
Collateral or Proceeds thereof, pursuant to the ABL Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement.
(c) None of the Term Agent, any Term Secured Party or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the Term Agent or any Term
Secured Party honors (or fails to honor) a request by any Term Borrower for an
extension of credit pursuant to any Term Credit Agreement or any of the other
Term Documents, whether the Term Agent or any Term Secured Party has knowledge
that the honoring of (or failure to honor) any such request would constitute a
default under the terms of any ABL Credit

 

37



--------------------------------------------------------------------------------



 



Agreement or any other ABL Document or an act, condition, or event that, with
the giving of notice or the passage of time, or both, would constitute such a
default, or if the Term Agent or any Term Secured Party otherwise should
exercise any of its contractual rights or remedies under the Term Documents
(subject to the express terms and conditions hereof), neither the Term Agent nor
any Term Secured Party shall have any liability whatsoever to the ABL Agent or
any ABL Secured Party as a result of such action, omission, or exercise (so long
as any such exercise does not breach the express terms and provisions of this
Agreement). The Term Agent and the Term Secured Parties shall be entitled to
manage and supervise their loans and extensions of credit under the Term
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the ABL Agent or any ABL Secured Party has in the Collateral,
except as otherwise expressly set forth in this Agreement. The ABL Agent, on
behalf of itself and the ABL Secured Parties, agrees that none of the Term Agent
or the Term Secured Parties shall incur any liability as a result of a sale,
lease, license, application, or other disposition of the Collateral or any part
or Proceeds thereof, pursuant to the Term Documents, so long as such disposition
is conducted in accordance with mandatory provisions of applicable law and does
not breach the provisions of this Agreement.
Section 5.2 Modifications to ABL Documents, Term Documents and ABL Canadian
Documents.
(a) The Term Agent, on behalf of itself and the Term Secured Parties, hereby
agrees that, without affecting the obligations of the Term Agent and the Term
Secured Parties hereunder, the ABL Agent and the ABL Secured Parties may, at any
time and from time to time, in their sole discretion without the consent of or
notice to the Term Agent or any Term Secured Party, and without incurring any
liability to the Term Agent or any Term Secured Party or impairing or releasing
the subordination of Lien Priority provided for herein, amend, restate,
supplement, replace, refinance, extend, consolidate, restructure, or otherwise
modify any of the ABL Documents in any manner whatsoever (other than in a manner
which would contravene the provisions of this Agreement), including, without
limitation, to:
(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Documents;
(ii) subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the ABL Obligations, and in connection therewith to
enter into any additional ABL Documents;
(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of any of the ABL Obligations;
(iv) release its Lien on any Collateral or other Property;

 

38



--------------------------------------------------------------------------------



 



(v) exercise or refrain from exercising any rights against the ABL US Borrower,
any Guarantor, or any other Person;
(vi) subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the ABL Obligations; and
(vii) otherwise manage and supervise the ABL Obligations as the ABL Agent shall
deem appropriate.
(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, hereby
agrees that, without affecting the obligations of the ABL Agent and the ABL
Secured Parties hereunder, the Term Agent and the Term Secured Parties may, at
any time and from time to time, in their sole discretion without the consent of
or notice to the ABL Agent or any ABL Secured Party, and without incurring any
liability to the ABL Agent or any ABL Secured Party or impairing or releasing
the subordination of Lien Priority provided for herein, amend, restate,
supplement, replace, refinance, extend, consolidate, restructure, or otherwise
modify any of the Term Documents in any manner whatsoever (other than in a
manner which would contravene the provisions of this Agreement), including,
without limitation, to:
(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Term Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Term Obligations or any of the Term
Documents;
(ii) subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the Term Obligations, and in connection therewith to
enter into any additional Term Documents;
(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of any of the Term Obligations;
(iv) release its Lien on any Collateral or other Property;
(v) exercise or refrain from exercising any rights against any Term Borrower,
any Guarantor, or any other Person;
(vi) subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Term Obligations; and
(vii) otherwise manage and supervise the Term Obligations as the Term Agent
shall deem appropriate.

 

39



--------------------------------------------------------------------------------



 



(c) The ABL Obligations and the Term Obligations may be refinanced, in whole or
in part, from time to time, in each case, without notice to or the consent of
the ABL Agent, the ABL Secured Parties, the Term Agent or the Term Secured
Parties, as the case may be, all without affecting the Lien Priorities provided
for herein or the other provisions hereof, provided, however, that the holders
of any class or series of such refinancing Indebtedness (or an authorized agent
or trustee on their behalf) bind themselves in writing to the terms of this
Agreement pursuant to such documents or agreements (including amendments or
supplements to this Agreement) as the ABL Agent or the Term Agent, as the case
may be, shall reasonably request and in form and substance reasonably acceptable
to the ABL Agent or the Term Agent, as the case may be, and any such refinancing
transaction shall be in accordance with any applicable provisions of both the
ABL Documents and the Term Documents (to the extent such documents survive the
refinancing).
(d) The Term Agent, on behalf of itself and the Term Secured Parties, hereby
agrees that, without affecting the obligations of the Term Agent and the Term
Secured Parties hereunder, without the consent of or notice to the Term Agent or
any Term Secured Party, and without the ABL Agent or any ABL Secured Party
incurring any liability to the Term Agent or any Term Secured Party or impairing
or releasing the subordination of Lien Priority provided for herein, the ABL
Canadian Credit Agreement and any other Loan Document (as defined in the ABL
Canadian Credit Agreement) may be amended, restated, supplemented, replaced,
refinanced, extended, consolidated, restructured, or otherwise modified in any
manner whatsoever, including, without limitation, to:
(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Canadian Secured Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the ABL Canadian Secured Obligations
or the ABL Canadian Credit Agreement or any other Loan Documents (as defined in
the ABL Canadian Credit Agreement);
(ii) retain or obtain a Lien on any Property of any Person to secure any of the
ABL Canadian Secured Obligations, and in connection therewith to enter into any
additional Loan Documents (as defined in the ABL Canadian Credit Agreement);
(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of any of the ABL Canadian Secured
Obligations;
(iv) release its Lien on any collateral or other Property securing any of the
ABL Canadian Secured Obligations;
(v) exercise or refrain from exercising any rights against the borrower or any
guarantor under or with respect to the ABL Canadian Credit Agreement or any
other Person;
(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the ABL Canadian Secured Obligations; and
(vii) otherwise manage and supervise the ABL Canadian Secured Obligations as the
holders of the ABL Canadian Secured Obligations (or any agent or trustee
therefor) shall deem appropriate.

 

40



--------------------------------------------------------------------------------



 



The ABL Canadian Secured Obligations may be refinanced, in whole or in part,
from time to time, in each case, without notice to or the consent of the Term
Agent or the Term Secured Parties, all without affecting the Lien Priorities
provided for herein or the other provisions hereof.
Section 5.3 Reinstatement and Continuation of Agreement.
(a) If the ABL Agent or any ABL Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of the ABL
US Borrower, any Guarantor, or any other Person any payment made in satisfaction
of all or any portion of the ABL Obligations or the ABL Canadian Secured
Obligations (an “ABL Recovery”), then the ABL Obligations and/or the ABL
Canadian Secured Obligations, as applicable, shall be reinstated to the extent
of such ABL Recovery. If this Agreement shall have been terminated prior to such
ABL Recovery, this Agreement shall be reinstated in full force and effect in the
event of such ABL Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the Parties
from such date of reinstatement. All rights, interests, agreements, and
obligations of the ABL Agent, the Term Agent, the ABL Secured Parties, and the
Term Secured Parties under this Agreement shall remain in full force and effect
and shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Borrower or any Guarantor or any other circumstance which otherwise
might constitute a defense available to or a discharge of any Borrower or any
Guarantor in respect of the ABL Obligations or the Term Obligations. No priority
or right of the ABL Agent or any ABL Secured Party shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
the ABL US Borrower or any Guarantor or by the noncompliance by any Person with
the terms, provisions, or covenants of any of the ABL Documents, regardless of
any knowledge thereof which the ABL Agent or any ABL Secured Party may have.
(b) If the Term Agent or any Term Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any Term
Borrower, any Guarantor, or any other Person any payment made in satisfaction of
all or any portion of the Term Obligations (a “Term Recovery”), then the Term
Obligations shall be reinstated to the extent of such Term Recovery. If this
Agreement shall have been terminated prior to such Term Recovery, this Agreement
shall be reinstated in full force and effect in the event of such Term Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the Parties from such date of reinstatement.
All rights, interests, agreements, and obligations of the ABL Agent, the Term
Agent, the ABL Secured Parties, and the Term Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against any Borrower or any Guarantor or any
other circumstance which otherwise might constitute a defense available to or a
discharge of any Borrower or any Guarantor in respect of the ABL Obligations or
the Term Obligations. No priority or right of the Term Agent or any Term Secured
Party shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of any Term Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Term Documents, regardless of any knowledge thereof which the Term Agent or
any Term Secured Party may have.

 

41



--------------------------------------------------------------------------------



 



ARTICLE 6
INSOLVENCY PROCEEDINGS
Section 6.1 DIP Financing.
(a) If the ABL US Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of ABL Obligations, and the ABL
Agent or any of the ABL Secured Parties shall seek to provide the ABL US
Borrower or any Guarantor with, or consent to a third party providing, any
financing under Section 364 of the Bankruptcy Code or consent to any order for
the use of cash collateral constituting ABL Priority Collateral under
Section 363 of the Bankruptcy Code (or any similar provision of any foreign
Debtor Relief Laws or under a court order in respect of measures granted with
similar effect under any foreign Debtor Relief Laws) (each, a “DIP Financing”),
with such DIP Financing to be secured by all or any portion of the Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code (or any similar provision of any foreign Debtor Relief Laws), would be
Collateral), then the Term Agent, on behalf of itself and the Term Secured
Parties, agrees that it will raise no objection and will not support any
objection to such DIP Financing or to the Liens securing the same on the grounds
of a failure to provide “adequate protection” for the Liens of the Term Agent or
any Term Secured Party securing the Term Obligations or on any other grounds
(and will not request any adequate protection with respect to its Lien on the
ABL Priority Collateral solely as a result of such DIP Financing that is ABL
Priority Collateral), so long as (i) the Term Agent retains its Lien on the
Collateral to secure the Term Obligations (in each case, including Proceeds
thereof arising after the commencement of the case under any Debtor Relief Laws)
and, as to the Term Priority Collateral only, such Lien has the same priority as
existed prior to the commencement of the case under the subject Debtor Relief
Laws and any Lien on the Term Priority Collateral securing such DIP Financing is
junior and subordinate to the Lien of the Term Agent on the Term Priority
Collateral, (ii) all Liens on ABL Priority Collateral securing any such DIP
Financing shall be senior to or on a parity with the Liens of the ABL Agent and
the ABL Secured Parties securing the ABL Obligations on ABL Priority Collateral,
and (iii) the foregoing provisions of this Section 6.1(a) shall not prevent the
Term Agent and the Term Secured Parties from objecting to any provision in any
DIP Financing relating to any provision or content of a plan of reorganization
or other plan of similar effect under any Debtor Relief Laws.
(b) If any Term Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of Term Obligations, and the Term
Agent or any of the Term Secured Parties shall seek to provide any Term Borrower
or any Guarantor with, or consent to a third party providing, any DIP Financing,
with such DIP Financing to be secured by all or any portion of the Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code (or any similar provision of any foreign Debtor Relief Laws), would be
Collateral), then the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees that it will raise no objection and will not support any
objection to such DIP Financing or to the Liens securing the same on the grounds
of a failure to provide “adequate protection” for the Liens of the ABL Agent or
any ABL Secured Party securing the ABL Obligations or on any other grounds (and
will not request any adequate protection with respect to its Lien on the Term
Priority Collateral solely as a result of such DIP Financing that is Term
Priority Collateral), so long as (i) the ABL Agent retains its Lien on the
Collateral to secure

 

42



--------------------------------------------------------------------------------



 



the ABL Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under any Debtor Relief Law) and, as to the ABL
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of the case under the subject Debtor Relief Laws and any Lien
on ABL Priority Collateral securing such DIP Financing is junior and subordinate
to the Lien of the ABL Agent on the ABL Priority Collateral, (ii) all Liens on
Term Priority Collateral securing any such DIP Financing shall be senior to or
on a parity with the Liens of the Term Agent and the Term Secured Parties
securing the Term Obligations on Term Priority Collateral, and (iii) the
foregoing provisions of this Section 6.1(b) shall not prevent the ABL Agent and
the ABL Secured Parties from objecting to any provision in any DIP Financing
relating to any provision or content of a plan of reorganization or other plan
of similar effect under any Debtor Relief Laws.
(c) All Liens granted to the ABL Agent or the Term Agent in any Insolvency
Proceeding, whether as adequate protection or otherwise, are intended by the
Parties to be and shall be deemed to be subject to the Lien Priority and the
other terms and conditions of this Agreement. For clarity, the ABL Agent and the
ABL Secured Parties shall not seek to “prime” the Lien of the Term Agent and the
Term Secured Parties on the Term Priority Collateral and the Term Agent and the
Term Secured Parties shall not seek to “prime” the Lien of the ABL Agent and the
ABL Secured Parties on the ABL Priority Collateral.
Section 6.2 Relief From Stay. Until the Discharge of ABL Obligations has
occurred, the Term Agent, on behalf of itself and the Term Secured Parties,
agrees not to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any portion of the ABL Priority Collateral
without the ABL Agent’s express written consent. Until the Discharge of Term
Obligations has occurred, the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the Term Priority
Collateral without the Term Agent’s express written consent, except in order for
the ABL Agent to obtain and utilize the rights and benefits conferred upon it
pursuant to Section 3.6. In addition, neither the Term Agent nor the ABL Agent
shall seek any relief from the automatic stay with respect to any Collateral
without providing three (3) days’ prior written notice to the other, unless such
period is agreed by both the ABL Agent and the Term Agent to be modified or
unless the ABL Agent or Term Agent, as applicable, makes a good faith
determination that either (A) the ABL Priority Collateral or the Term Priority
Collateral, as applicable, will decline speedily in value or (B) the failure to
take any action will have a reasonable likelihood of endangering the ABL Agent’s
or the Term Agent’s ability to realize upon its Collateral.
Section 6.3 No Contest; Adequate Protection.
(a) The Term Agent, on behalf of itself and the Term Secured Parties, agrees
that, prior to the Discharge of ABL Obligations, none of them shall seek or
accept any form of adequate protection under any or all of §361, §362, §363 or
§364 of the Bankruptcy Code with respect to the ABL Priority Collateral, except
as set forth in this Section 6.3 or as may otherwise be consented to in writing
by the ABL Agent in its sole and absolute discretion. The Term Agent, on behalf
of itself and the Term Secured Parties, agrees that, prior to the Discharge of
ABL Obligations, none of them shall contest (or support any other Person
contesting) (i) any

 

43



--------------------------------------------------------------------------------



 



request by the ABL Agent or any ABL Secured Party for adequate protection of its
interest in the Collateral (unless in contravention of Section 6.1(b) above),
(ii) any proposed provision of DIP Financing by the ABL Agent or any of the ABL
Secured Parties (or any other Person proposing to provide DIP Financing with the
consent of the ABL Agent) (unless in contravention of Section 6.1(a) above) or
(iii) any objection by the ABL Agent or any ABL Secured Party to any motion,
relief, action, or proceeding based on a claim by the ABL Agent or any ABL
Secured Party that its interests in the Collateral (unless in contravention of
Section 6.1(b) above) are not adequately protected (or any other similar request
under any law applicable to an Insolvency Proceeding), so long as any Liens
granted to the ABL Agent as adequate protection of its interests are subject to
this Agreement.
(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
prior to the Discharge of Term Obligations, none of them shall seek or accept
any form of adequate protection under any or all of §361, §362, §363 or §364 of
the Bankruptcy Code with respect to the Term Priority Collateral, except as set
forth in this Section 6.3 or as may otherwise be consented to in writing by the
Term Agent in its sole and absolute discretion. The ABL Agent, on behalf of
itself and the ABL Secured Parties, agrees that, prior to the Discharge of Term
Obligations, none of them shall contest (or support any other Person contesting)
(i) any request by the Term Agent or any Term Secured Party for adequate
protection of its interest in the Collateral (unless in contravention of
Section 6.1(a) above), (ii) any proposed provision of DIP Financing by the Term
Agent or any of the Term Secured Parties (or any other Person proposing to
provide DIP Financing with the consent of the Term Agent) (unless in
contravention of Section 6.1(b) above) or (iii) any objection by the Term Agent
or any Term Secured Party to any motion, relief, action or proceeding based on a
claim by the Term Agent or any Term Secured Party that its interests in the
Collateral (unless in contravention of Section 6.1(a) above) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to the Term Agent as
adequate protection of its interests are subject to this Agreement.
(c) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding:
(i) if the ABL Secured Parties (or any subset thereof) are granted adequate
protection with respect to the ABL Priority Collateral in the form of additional
collateral (even if such collateral is not of a type which would otherwise have
constituted ABL Priority Collateral), then the ABL Agent, on behalf of itself
and the ABL Secured Parties, agrees that the Term Agent, on behalf of itself or
any of the Term Secured Parties, may seek or request (and the ABL Secured
Parties will not oppose such request unless in contravention of Section 6.1(a))
adequate protection with respect to its interests in such Collateral in the form
of a Lien on the same additional collateral, which Lien will be subordinated to
the Liens securing the ABL Obligations on the same basis as the other Liens of
the Term Agent on ABL Priority Collateral;
(ii) in the event the Term Secured Parties (or any subset thereof) are granted
adequate protection in respect of Term Priority Collateral in the form of
additional collateral (even if such collateral is not of a type which would
otherwise have constituted Term Priority Collateral), then the Term Agent, on
behalf of itself and any of the Term Secured Parties, agrees that the ABL Agent,
on behalf of itself or any of the ABL Secured Parties, may seek or request (and
the Term Secured Parties will not oppose such request) adequate protection with
respect to its interests in such Collateral in the form of a Lien on the same
additional collateral, which Lien (to the extent not in ABL Priority Collateral)
will be subordinated to the Liens securing the Term Obligations on the same
basis as the other Liens of the ABL Agent on Term Priority Collateral; and

 

44



--------------------------------------------------------------------------------



 



(iii) except as otherwise expressly set forth in Section 6.1(a) or in connection
with the exercise of remedies with respect to the ABL Priority Collateral,
nothing herein shall limit the rights of the Term Agent or the Term Secured
Parties from seeking adequate protection with respect to their rights in the
Term Priority Collateral in any Insolvency Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise).
Except as otherwise expressly set forth in Section 6.1(b) or in connection with
the exercise of remedies with respect to the Term Priority Collateral, nothing
herein shall limit the rights of the ABL Agent or the ABL Secured Parties from
seeking adequate protection with respect to their rights in the ABL Priority
Collateral in any Insolvency Proceeding (including adequate protection in the
form of a cash payment, periodic cash payments or otherwise).
Section 6.4 Asset Sales. The Term Agent agrees, on behalf of itself and the Term
Secured Parties, that it will not oppose any sale consented to by the ABL Agent
of any ABL Priority Collateral pursuant to Section 363(f) of the Bankruptcy Code
(or any similar provision under the law applicable to any Insolvency Proceeding
or under a court order in respect of measures granted with similar effect under
any foreign Debtor Relief Laws) so long as the Term Agent, for the benefit of
the Term Secured Parties, shall retain a Lien on the proceeds of such sale (to
the extent such proceeds are not applied to the ABL Obligations in accordance
with Section 4.1(b)). The ABL Agent agrees, on behalf of itself and the ABL
Secured Parties, that it will not oppose any sale consented to by the Term Agent
of any Term Priority Collateral pursuant to Section 363(f) of the Bankruptcy
Code (or any similar provision under the law applicable to any Insolvency
Proceeding or under a court order in respect of measures granted with similar
effect under any foreign Debtor Relief Laws) so long as (i) any such sale is
made in accordance with Section 3.6 and (ii) the ABL Agent, for the benefit of
the ABL Secured Parties, shall retain a Lien on the proceeds of such sale (to
the extent such proceeds are not applied to the Term Obligations in accordance
with Section 4.1(c)). If such sale of Collateral includes both ABL Priority
Collateral and Term Priority Collateral and the Parties are unable after
negotiating in good faith to agree on the allocation of the purchase price
between the ABL Priority Collateral and Term Priority Collateral, either Party
may apply to the court in such Insolvency Proceeding to make a determination of
such allocation, and the court’s determination shall be binding upon the
Parties.
Section 6.5 Separate Grants of Security and Separate Classification. Each Term
Secured Party and each ABL Secured Party acknowledges and agrees that (i) the
grants of Liens pursuant to the ABL Collateral Documents and the Term Collateral
Documents constitute two separate and distinct grants of Liens and (ii) because
of, among other things, their differing rights in the Collateral, the Term
Obligations are fundamentally different from the ABL Obligations and must be
separately classified in any plan of reorganization (or other plan of similar
effect under any Debtor Relief Laws) proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the ABL

 

45



--------------------------------------------------------------------------------



 



Secured Parties and the Term Secured Parties in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the ABL Secured Parties and the Term Secured
Parties hereby acknowledge and agree that all distributions with respect to
Collateral shall be made as if there were separate classes of ABL Obligation
claims and Term Obligation claims against the Credit Parties, with the effect
being that, to the extent that the aggregate value of the ABL Priority
Collateral or Term Priority Collateral, as applicable, is sufficient (for this
purpose ignoring all claims held by the other Secured Parties), the ABL Secured
Parties or the Term Secured Parties, respectively, shall be entitled to receive,
in addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest that is available from each pool of Priority Collateral for each of the
ABL Secured Parties and the Term Secured Parties, respectively, before any
distribution is made in respect of the claims held by the other Secured Parties
from such Collateral, with the other Secured Parties hereby acknowledging and
agreeing to turn over to the respective other Secured Parties amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the aggregate
recoveries.
Section 6.6 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable under Section 510(a) of the Bankruptcy Code.
Section 6.7 ABL Obligations Unconditional. All rights of the ABL Agent and the
ABL Secured Parties hereunder, and all agreements and obligations of the Term
Agent, the Term Secured Parties and the Credit Parties (to the extent
applicable) hereunder, shall remain in full force and effect irrespective of:
A. any lack of validity or enforceability of any ABL Document or the ABL
Canadian Credit Agreement or any related document;
B. any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the ABL Obligations or the ABL Canadian Secured
Obligations, or any amendment, waiver or other modification, whether by course
of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of any ABL Document (but solely to the extent permitted pursuant to
Section 5.2(a) hereof) or the ABL Canadian Credit Agreement or any related
document;
C. any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the ABL Obligations or the ABL Canadian Secured Obligations or any
guarantee or guaranty thereof; or
D. any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the ABL Obligations (other
than Discharge of ABL Obligations), or of any of the Term Agent, any Term
Secured Party or any Credit Party, to the extent applicable, in respect of this
Agreement.

 

46



--------------------------------------------------------------------------------



 



Section 6.8 Term Obligations Unconditional. All rights of the Term Agent and the
Term Secured Parties hereunder, and all agreements and obligations of the ABL
Agent, the ABL Secured Parties and the Credit Parties (to the extent applicable)
hereunder, shall remain in full force and effect irrespective of:
A. any lack of validity or enforceability of any Term Document;
B. any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Term Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Term Document (but
solely to the extent permitted pursuant to Section 5.2(b) hereof);
C. any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral, or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Term Obligations or any guarantee or guaranty thereof; or
D. any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Term Obligations
(other than Discharge of Term Obligations), or of any of the ABL Agent, any ABL
Secured Party or any Credit Party, to the extent applicable, in respect of this
Agreement.
ARTICLE 7
MISCELLANEOUS
Section 7.1 Rights of Subrogation. The Term Agent, for and on behalf of itself
and the Term Secured Parties, agrees that no payment to the ABL Agent or any ABL
Secured Party pursuant to the provisions of this Agreement shall entitle the
Term Agent or any Term Secured Party to exercise any rights of subrogation in
respect thereof until the Discharge of ABL Obligations shall have occurred.
Following the Discharge of ABL Obligations, the ABL Agent agrees to execute such
documents, agreements, and instruments as the Term Agent or any Term Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the ABL Obligations resulting from payments to the ABL
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Agent are paid by such Person upon request for payment thereof. The ABL
Agent, for and on behalf of itself and the ABL Secured Parties, agrees that no
payment to the Term Agent or any Term Secured Party pursuant to the provisions
of this Agreement shall entitle the ABL Agent or any ABL Secured Party to
exercise any rights of subrogation in respect thereof until the Discharge of
Term Obligations shall have occurred. Following the Discharge of Term
Obligations, the Term Agent agrees to execute such documents, agreements, and
instruments as the ABL Agent or any ABL Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Term Obligations resulting from payments to the Term Agent by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the Term Agent are paid by
such Person upon request for payment thereof.

 

47



--------------------------------------------------------------------------------



 



Section 7.2 Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that either Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the ABL
Agent or the Term Agent to exercise and enforce its rights and remedies
hereunder; provided, however, that no Party shall be required to pay over any
payment or distribution, execute any instruments or documents, or take any other
action referred to in this Section 7.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
Party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 7.2.
Section 7.3 Representations. The Term Agent represents and warrants to the ABL
Agent that it has the requisite power and authority under the Term Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the Term Secured Parties and that this Agreement shall be
binding obligations of the Term Agent and the Term Secured Parties, enforceable
against the Term Agent and the Term Secured Parties in accordance with its
terms. The ABL Agent represents and warrants to the Term Agent that it has the
requisite power and authority under the ABL Documents to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and the
ABL Secured Parties and that this Agreement shall be binding obligations of the
ABL Agent and the ABL Secured Parties, enforceable against the ABL Agent and the
ABL Secured Parties in accordance with its terms.
Section 7.4 Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by the Term Agent and the ABL
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Notwithstanding the
foregoing, no Credit Party will have a right to consent to or approve a
modification of this Agreement except to the extent the amendment or waiver
would be materially adverse to the Credit Parties.
It is understood that the ABL Agent and the Term Agent, without the consent of
any other ABL Secured Party or Term Secured Party, may in their discretion
determine that a supplemental agreement (which may take the form of an amendment
and restatement of this Agreement) is necessary or appropriate to facilitate
having additional indebtedness or other obligations of any of the Credit Parties
become ABL Obligations or Term Obligations, as the case may be, under this
Agreement (the indebtedness or other obligations described above, “Additional
Debt”), which supplemental agreement shall specify whether such Additional Debt
constitutes ABL Obligations or Term Obligations; provided that such Additional
Debt is permitted to be incurred under any ABL Credit Agreement and any Term
Credit Agreement then extant in accordance with the terms thereof.

 

48



--------------------------------------------------------------------------------



 



Section 7.5 Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, emailed, or
sent by overnight express courier service or United States mail and shall be
deemed to have been given when delivered in person or by courier service, upon
receipt of an email or telecopy or three (3) days after deposit in the United
States mail (certified, with postage prepaid and properly addressed). For the
purposes hereof, the addresses of the Parties hereto (until notice of a change
thereof is delivered as provided in this Section) shall be as set forth below
or, as to each Party, at such other address as may be designated by such Party
in a written notice to all of the other Parties.

         
 
  ABL Agent:   Bank of America, N.A.
 
      335 Madison Avenue
 
      New York, NY 10017
 
      Attention: Business Capital-Account Executive
 
      Telecopier: 646-556-0260
 
      E-mail: seth.tyminski@baml.com
 
       
 
  with a copy to:   Bank of America, N.A.
 
      City Place 1, 35th Floor
 
      CT2-500-35-02
 
      185 Asylum Street
 
      Hartford, Connecticut 06103
 
      Attention: Legal Department
 
      E-mail: timothy.clarke@bankofamerica.com
 
       
 
  Term Agent:   JPMorgan Chase Bank, N.A.
 
      c/o JPMorgan Loan Services
 
      1111 Fannin Street
 
      10th Floor
 
      Houston, Texas 77002
 
      Attention: Lisa A. McCants
 
      Telecopier: 713-750-2956
 
      E-mail: lisa.mccants@jpmorgan.com

Section 7.6 No Waiver; Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
Section 7.7 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of ABL Obligations or the Discharge of Term
Obligations shall have occurred, (b) be binding upon the Parties and their
successors and assigns, and (c) inure to the benefit of and be enforceable by
the Parties and their respective successors, transferees and permitted assigns.
Except as set forth in Section 7.4, nothing herein is intended, or shall be
construed to give, any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Collateral. All references to any Credit Party
shall include any Credit Party as debtor-in-possession and any receiver or
trustee for such Credit Party in any Insolvency Proceeding. Without limiting the
generality of the foregoing clause (c), the ABL Agent, any ABL Secured Party,
the

 

49



--------------------------------------------------------------------------------



 



Term Agent, or any Term Secured Party may assign or otherwise transfer all or
any portion of the ABL Obligations or the Term Obligations in accordance with
the ABL Credit Agreement, other relevant ABL Document, the Term Credit Agreement
or other relevant Term Document, in each case, as applicable, to any other
Person (other than any Borrower, any Guarantor or any Affiliate of any Borrower
or any Guarantor and any Subsidiary of any Borrower or any Guarantor), and such
other Person shall thereupon become vested with all the rights and obligations
in respect thereof granted to the ABL Agent, the Term Agent, any ABL Secured
Party, or any Term Secured Party, as the case may be, herein or otherwise. The
ABL Secured Parties and the Term Secured Parties may continue, at any time and
without notice to the other parties hereto, to extend credit and other financial
accommodations, lend monies and provide Indebtedness to, or for the benefit of,
any Credit Party on the faith hereof.
Section 7.8 GOVERNING LAW; ENTIRE AGREEMENT. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW. This Agreement constitutes the entire agreement
and understanding among the Parties with respect to the subject matter hereof
and supersedes any prior agreements, written or oral, with respect thereto.
Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission (in .pdf or similar format) shall be as effective as
delivery of a manually signed counterpart of this Agreement.
Section 7.10 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the ABL Agent, ABL Secured Parties, Term Agent and Term Secured
Parties. Except for amendments and waivers which require the consent of any of
the Credit Parties pursuant to Section 7.4, no other Person (including any
Borrower, any Guarantor or any Affiliate of any Borrower or any Guarantor, or
any Subsidiary of any Borrower or any Guarantor) shall be deemed to be a third
party beneficiary of this Agreement.
Section 7.11 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.
Section 7.12 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement. The Parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

50



--------------------------------------------------------------------------------



 



Section 7.13 Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.
Section 7.14 VENUE; JURY TRIAL WAIVER.
(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY ABL
SECURED PARTY OR ANY TERM SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT, ANY TERM DOCUMENTS, OR ANY ABL
DOCUMENTS AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(b) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER ‘THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR

 

51



--------------------------------------------------------------------------------



 



OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.
(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.
Section 7.15 Intercreditor Agreement. This Agreement is the “Intercreditor
Agreement” referred to in the ABL Credit Agreement and the Term Credit
Agreement. Nothing in this Agreement shall be deemed to subordinate the
obligations due to (i) any ABL Secured Party to the obligations due to any Term
Secured Party or (ii) any Term Secured Party to the obligations due to any ABL
Secured Party (in each case, whether before or after the occurrence of an
Insolvency Proceeding), it being the intent of the Parties that this Agreement
shall effectuate a subordination of Liens but not a subordination of
Indebtedness.
Section 7.16 No Warranties or Liability. The Term Agent and the ABL Agent
acknowledge and agree that neither has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any ABL Document or any Term Document. Except as otherwise
provided in this Agreement, the Term Agent and the ABL Agent will be entitled to
manage and supervise their respective extensions of credit to any Credit Party
in accordance with law and their usual practices, modified from time to time as
they deem appropriate.
Section 7.17 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document or any Term Document, the
provisions of this Agreement shall govern.
Section 7.18 Costs and Expenses. All costs and expenses incurred by the Term
Agent and the ABL Agent, including, without limitation pursuant to
Section 3.8(d) and Section 4.1(e) hereunder, shall be reimbursed by Warnaco and
Holdings as provided in Section 10.3 of the Term Credit Agreement (or any
similar provision) and Section 11.3 (or any similar provision) of the ABL Credit
Agreement.

 

52



--------------------------------------------------------------------------------



 



Section 7.19 Information Concerning Financial Condition of the Credit Parties.
(a) Each of the Term Agent and the ABL Agent hereby assumes responsibility for
keeping itself informed of the financial condition of the Credit Parties and all
other circumstances bearing upon the risk of nonpayment of the ABL Obligations
or the Term Obligations. The Term Agent and the ABL Agent hereby agree that no
Party shall have any duty to advise any other Party of information known to it
regarding such condition or any such circumstances. In the event the Term Agent
or the ABL Agent, in its sole discretion, undertakes at any time or from time to
time to provide any information to any other Party to this Agreement, (a) it
shall be under no obligation (i) to provide any such information to such other
Party or any other Party on any subsequent occasion, (ii) to undertake any
investigation not a part of its regular business routine, or (iii) to disclose
any other information, (b) it makes no representation as to the accuracy or
completeness of any such information and shall not be liable for any information
contained therein, and (c) the Party receiving such information hereby agrees to
hold the other Party harmless from any action the receiving Party may take or
conclusion the receiving Party may reach or draw from any such information, as
well as from and against any and all losses, claims, damages, liabilities, and
expenses to which such receiving Party may become subject arising out of or in
connection with the use of such information.
(b) The Credit Parties agree that any information provided to the ABL Agent, the
Term Agent, any ABL Secured Party or any Term Secured Party may be shared by
such Person with any ABL Secured Party, any Term Secured Party, the ABL Agent or
the Term Agent notwithstanding a request or demand by any such Credit Party that
such information be kept confidential; provided that such information shall
otherwise be subject to the respective confidentiality provisions in the ABL
Credit Agreement and the Term Credit Agreement, as applicable.
[SIGNATURE PAGES FOLLOW]

 

53



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Secured Parties, and the Term Agent, for and on behalf of itself and the Term
Secured Parties, have caused this Agreement to be duly executed and delivered as
of the date first above written.

            BANK OF AMERICA, N.A., in its capacity as the ABL Agent
      By:   /s/ Seth Tyminski         Name:   Seth Tyminski        Title:   Vice
President        JPMORGAN CHASE BANK, N.A., in its capacity as the Term Agent
      By:   /s/ Sarah Freedman         Name:   Sarah Freedman        Title:  
Vice President   

[Signature Page to Intercreditor Agreement]

 

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
Each Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement as in effect on the date hereof and consents thereto, agrees
to recognize all rights granted thereby to the ABL Agent, the ABL Secured
Parties, the Term Agent, and the Term Secured Parties (including pursuant to
Section 7.18) and grants the Liens contemplated by Section 3.2 thereof. Each
Borrower and each Guarantor further acknowledges and agrees that, except for
amendments for which their consent is required pursuant to Section 7.4, it is
not an intended beneficiary or third party beneficiary under this Agreement and
(i) as between the ABL Secured Parties, the ABL US Borrower and Guarantors, the
ABL Documents remain in full force and effect as written and are in no way
modified hereby, and (ii) as between the Term Secured Parties, the Term
Borrowers and Guarantors, the Term Documents remain in full force and effect as
written and are in no way modified hereby.
Without limiting the foregoing, Holdings, the Borrowers and the other Credit
Parties consent to the rights granted to the ABL Secured Parties, and the
performance by the Term Agent of the obligations, set forth in Section 3.6 of
this Agreement and acknowledge and agree that neither the Term Agent nor any
other Term Secured Party shall ever be accountable or liable for any action
taken or omitted by the ABL Agent or any other ABL Secured Party or its or any
of their officers, employees, agents successors or assigns in connection
therewith or incidental thereto or in consequence thereof, including any
improper use or disclosure of any proprietary information or other Intellectual
Property by the ABL Agent or any other ABL Secured Party or its or any of their
officers, employees, agents, successors or assigns or any other damage to or
misuse or loss of any property of the Credit Parties as a result of any action
taken or omitted by the ABL Agent or its officers, employees, agents, successors
or assigns pursuant to, and in accordance with, Section 3.6 of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[Signature Page to Intercreditor Agreement]

 

 



--------------------------------------------------------------------------------



 



                      CREDIT PARTIES:    
 
                    WARNACO INC.    
 
                    By:   /s/ Jay Dubiner                  
 
      Name:   Jay Dubiner    
 
      Title:   Senior Vice President, General Counsel and Secretary    
 
                    THE WARNACO GROUP, INC.    
 
                    By:   /s/ Jay Dubiner                  
 
      Name:   Jay Dubiner    
 
      Title:   Senior Vice President, General Counsel and Secretary    
 
                    AUTHENTIC FITNESS ON-LINE, INC.
CALVIN KLEIN JEANSWEAR COMPANY
CCC ACQUISITION CORP.
CKJ HOLDINGS, INC.
DESIGNER HOLDINGS LTD.
OCEAN PACIFIC APPAREL CORP.
WARNACO PUERTO RICO, INC.
WARNACO RETAIL INC.
WARNACO SWIMWEAR INC.
WARNACO SWIMWEAR PRODUCTS INC.
CKU.COM INC.
WARNACO U.S., INC.    
 
                    By:   /s/ Stanley P. Silverstein                  
 
      Name:   Stanley P. Silverstein    
 
      Title:   President and Secretary    

[Signature Page to Intercreditor Agreement]

 

 